[J-1-2018]
                IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


LEAGUE OF WOMEN VOTERS OF               :    No. 159 MM 2017
PENNSYLVANIA, CARMEN FEBO SAN
MIGUEL, JAMES SOLOMON, JOHN
GREINER, JOHN CAPOWSKI,
GRETCHEN BRANDT, THOMAS
RENTSCHLER, MARY ELIZABETH
LAWN, LISA ISAACS, DON LANCASTER,
JORDI COMAS, ROBERT SMITH,
WILLIAM MARX, RICHARD MANTELL,
PRISCILLA MCNULTY, THOMAS
ULRICH, ROBERT MCKINSTRY, MARK
LICHTY, LORRAINE PETROSKY,

                 Petitioners


           v.



THE COMMONWEALTH OF
PENNSYLVANIA; THE PENNSYLVANIA          .



GENERAL ASSEMBLY; THOMAS W.             .


WOLF, IN HIS CAPACITY AS
GOVERNOR OF PENNSYLVANIA;
MICHAEL J. STACK III, IN HIS CAPACITY   :


AS LIEUTENANT GOVERNOR OF
PENNSYLVANIA AND PRESIDENT OF
THE PENNSYLVANIA SENATE;                .


MICHAEL C. TURZAI, IN HIS CAPACITY      .



AS SPEAKER OF THE PENNSYLVANIA          .


HOUSE OF REPRESENTATIVES;
JOSEPH B. SCARNATI III, IN HIS
CAPACITY AS PENNSYLVANIA SENATE         '.

PRESIDENT PRO TEMPORE; ROBERT           .


TORRES, IN HIS CAPACITY AS ACTING       '.

SECRETARY OF THE                        .



COMMONWEALTH OF PENNSYLVANIA;           .



JONATHAN M. MARKS, IN HIS
CAPACITY AS COMMISSIONER OF THE
BUREAU OF COMMISSIONS,
ELECTIONS, AND LEGISLATION OF
THE PENNSYLVANIA DEPARTMENT OF                           :



STATE,

                           Respondents


                                          OPINION AND ORDER


PER CURIAM                                                                   Filed: February 19, 2018
          By Order dated January 22, 2018, this Court announced that the Pennsylvania

Congressional Redistricting Act of 2011, 25 P.S. § 3596.101 et seq. (the "2011 Plan"),

clearly, plainly and palpably violates the Pennsylvania Constitution.                        This adjudication

was based upon the uncontradicted evidentiary record developed in the Commonwealth

Court, wherein the Petitioners established that the 2011                             Plan was a partisan

gerrymander and that this gerrymander was extreme and durable.                          It   was designed to

dilute the votes of those who in prior elections voted for the party not in power in order

to give the party in power a lasting electoral advantage.                  In   stark contrast, Article      I,


Section 5 of our Constitution provides:               "Elections shall be free and equal; and no

power, civil or military, shall at any time interfere to prevent the free exercise of the right

of suffrage." Pa. Const. art.       I,   § 5. On   this record, it is clear that the 2011 Plan violates

Article   I,   Section 5, since a diluted vote is not an equal vote.

          Having determined that the 2011 Plan violates our Constitution, the question of

the appropriate remedy remained.               This Court was compelled to decide whether to

perpetuate an unconstitutional districting plan, which would result in the unlawful dilution

of our citizens' votes in the impending election, or to rectify the violation of our

Commonwealth's Constitution immediately.                     So stated, our choice was clear.          As this

Court has aptly recognized, the fundamental rights guaranteed by our organic charter

"cannot lawfully be infringed, even momentarily." Pap's A.M.                    v.   City of Erie, 812 A.2d

591, 607 (Pa. 2002) (internal quotation marks omitted).


                                              [J-1-2018]       -   2
         In   our January 22 Order,' this Court directed that, "should the Pennsylvania

General Assembly choose to submit a congressional districting plan that satisfies the

requirements" of that Order, the General Assembly was to submit such a plan to the

Governor on or before February 9, 2018.             If   the Governor accepted the General

Assembly's congressional districting plan, this Court ordered such plan to be submitted

to the Court on or before February 15, 2018. Thus, the General Assembly had a full

eighteen days to submit a plan to the Governor, and the Governor had five days to

consider and approve or disapprove the General Assembly's plan.              2


         This Court recognized that the primary responsibility for drawing congressional

districts rested squarely with the legislature, but we also acknowledged that, in the

eventuality of the General Assembly not submitting a plan to the Governor, or the

Governor not approving the General Assembly's plan within the time specified, it would



1  Justice Baer filed a concurring and dissenting statement to the Order. Chief Justice
Saylor filed a dissenting statement in which Justice Mundy joined, and Justice Mundy
filed a dissenting statement.

2   Infashioning the remedy and the timeline, this Court took into consideration the
requests of the parties. At oral argument on January 17, 2018, counsel for the
Petitioners stated, "Our request on the remedy is that           .  the map be declared
                                                                     .   .


unconstitutional and that the legislature be given    two weeks to come up with another
map, subject obviously to the Governor's review." He further stated, "The map can be
done in a day." ".    .frequently legislatures are given short time frames.
                          .                                                   Yes, it's a
                                                                                 .   .   .


serious task, but no, we don't believe it's unreasonable."

Counsel for the Governor stated, "[W]e are recommending that, if the map is in place by
February 20 or before, we can show you that we can run this election, we can run the
congressional portion of the primary and all of the up and down ballot seats by May 15."
This accords with the attestations by Commissioner of the Bureau of Commissions,
Elections and Legislation, Jonathan Marks, that it would be possible to hold the primary
on May 15, 2018 provided a plan was in place on or before February 20, 2018.

Counsel for Speaker Turzai and Senate President Pro Tempore Scarnati stated, "I think
we would like at least three weeks." His co -counsel later opined that they "need a
month."




                                       [J-1-2018]    -   3
fall to this Court expeditiously to adopt a plan based upon the evidentiary record

developed in the Commonwealth Court. We also offered the opportunity for parties and

intervenors to submit proposed remedial districting plans to the Court on or before

February 15, 2018. The Court specified that, to comply with the January 22 Order, any

remedial congressional districting plan, whether enacted by the General Assembly and

Governor or submitted by the parties and intervenors, should consist of:

       congressional districts composed of compact and contiguous territory; as
       nearly equal in population as practicable; and which do not divide any
       county, city, incorporated town, borough, township, or ward, except where
       necessary to ensure equality of population.


Order of January 22, 2018, at Paragraph "Fourth". Furthermore, the Court advised the

Executive Branch Respondents to anticipate that a remedial congressional districting

plan would be available by February 19, 2018, and they were directed to take all

measures, including adjusting the election calendar           if   necessary, to ensure that the

May 15, 2018 primary election would take place as scheduled under that remedial

districting plan.

       The Court issued a supplemental Order on January 26, 2018, in which the Court

appointed Professor Nathaniel Persily as an advisor to assist the Court in adopting,           if

necessary, a remedial congressional redistricting plan.3            Moreover, in that Order, we

directed the Pennsylvania General Assembly and/or its Legislative Data Processing

Center to submit to the Court data files containing the current boundaries of all

Pennsylvania municipalities and precincts.        In       response, counsel for the General

Assembly indicated no such current files existed.4

3 Justice Baer filed a concurring and dissenting statement.             Chief Justice Saylor and
Justice Mundy dissented.

4 Specifically, by letter dated January 31, 2018, counsel for the General Assembly
indicated that such files are not updated or maintained by the General Assembly for the
(continued...)

                                     [J-1-2018]   -    4
         Thereafter, on February 7, 2018, this Court filed its Opinion in support of the

January 22 Order, setting forth its legal rationale for determining that the 2011 Plan is

violative of our Constitution.5   In   explaining the Court's rationale, we emphasized that

nothing in the Opinion was intended to conflict with, or in any way alter, the mandate

contained in the January 22 Order.

         Neither the General Assembly nor the Governor sought an extension of the dates

set forth in our January 22 Order. The General Assembly failed to pass legislation for

the Governor's approval, thereby making it impossible for our sister branches to meet

the Court's deadline.    As a result, it has become the judiciary's duty to fashion an

appropriate remedial districting plan, and this Court has proceeded to prepare such a

plan, a role which our Court has full constitutional authority and responsibility to

assume.6


(...continued)
years between each decennial Census. Counsel for Speaker Turzai informed the Court
by letter dated January 31, 2018 that Speaker Turzai "[had] no data or documents
responsive to the [Court's Order]." and that Speaker Turzai "understands that the
General Assembly has submitted a letter addressing the data and documents
requested..." Finally, by letter dated January 31, 2018, counsel for Senator Scarnati
responded that "[i]n light of the unconstitutionality of the Court's Orders and the Court's
plain intent to usurp the General Assembly's constitutionally delegated role of drafting
Pennsylvania's congressional districting plan, Senator Scarnati will not be turning over
any data identified in the Court's Orders," while also footnoting that Senator Scarnati
"does not possess any documents responsive to paragraph "Fourth" of the Court's
January 26 Order."

5    response thereto, Justice Baer filed a concurring and dissenting opinion. Chief
    In
Justice Saylor filed a dissenting opinion, joined by Justice Mundy. Finally, Justice
Mundy filed a dissenting opinion.

6 When the legislature is unable or chooses not to act, it becomes the judiciary's role to
ensure a valid districting scheme. As explained in our Opinion, our Court possesses
broad authority to craft meaningful remedies when required. Pa. Const. art. V, §§ 1, 2,
10; 42 Pa.C.S. § 726 (granting power to "enter a final order or otherwise cause right and
justice to be done"). Thus, the prospect of a judicially -imposed remedial plan was well
within our judicial authority, and is supported by our Constitution and laws.



                                          [J-1-2018]   -   5
       Pursuant to the January 22 Order, certain parties, the intervenors, and several

amici submitted to the Court proposed remedial districting plans for the Court's

consideration, all of which were carefully reviewed by the Court.'              Proceeding

expeditiously, the Court prepared a constitutionally sound plan in accordance with our

announced criteria.

       After full deliberation and consideration, the Court hereby adopts this remedial

plan ("Remedial Plan")8, as specifically described below, which shall be implemented

forthwith in preparation for the May 15, 2018 primary election.9 The Remedial Plan is

based upon the record developed in the Commonwealth Court, and it draws heavily

upon the submissions provided by the parties, intervenors, and amici. It is composed of

congressional districts which follow the traditional redistricting criteria of compactness,

contiguity, equality of population, and respect for the integrity of political subdivisions.

The Remedial Plan splits only 13 counties.1° Of those, four counties are split into three

  The applications for leave to file amicus briefs, filed by Concerned Citizens for
Democracy, Fair Democracy, Adele Schneider and Stephen Wolf, and the American
Civil Rights Union, are hereby granted. Moreover, we accepted for filing a "Brief in
Opposition to Proposed Remedial Congressional Districting Maps Submitted by
Petitioners, Governor Wolf, Lieutenant Governor Stack, Democratic Caucus of the
Pennsylvania Senate and Democratic Caucus of the Pennsylvania House of
Representatives" filed by Speaker Turzai and Senator Scarnati. Finally, Petitioners'
application for leave to file a reply to that brief is hereby granted.

8 For this process, the Court utilized the 2011 U.S. Census population data, as adjusted
by Pennsylvania, available at http://www.redistricting.state.pa.us/Data.cfm.

9 Although we provide herein a brief description of the statistical measures used to
analyze the Remedial Plan, a full, computer-generated report detailing additional
statistical    information    is   available      on     the      Court's    website     at
http ://www.pacou rts.us/news-and-statistics/cases-of-public-i nterest/league-of -women-
voters-et-al-v-the-com monwealth-of-pen nsylvan ia-et-al-159-m m-2017.
10 An additional county split may appear in some GIS program calculations, but that is
due to the fact that a non-contiguous Chester County census block with zero population
is located inside Delaware County.     That census block and its adjoining water is
appropriately placed inside the district that contains Delaware County.



                                       [J-1-2018]   -   6
districts and nine are split into two districts. The parties, intervenors, and amici differ in

how they calculate municipal and precinct splits, and, as noted earlier, the Legislative

Respondents suggest that updated data on precinct and municipal boundaries does not

exist.   The Remedial Plan is superior or comparable to all plans submitted by the

parties, the intervenors, and amici, by whichever Census-provided definition one

employs (Minor Civil Divisions, Cities, Boroughs, Townships, and Census Places)".

The compactness of the plan is superior or comparable to the other submissions,

according to the Reock, Schwartzberg,           Polsby-Popper, Population Polygon, and

Minimum Convex Polygon measures described in the Court's January 26 Order. Here,

too, the parties, intervenors, and amici disagree on the precise ways to calculate these

measures, and some failed to deliver compactness scores with their submissions.            By

whichever calculation methodology employed, the Remedial Plan is superior or

comparable.      Finally, no district has more than a one -person difference in population

from any other district, and, therefore, the Remedial Plan achieves the constitutional

guarantee of one person, one vote.

         Accordingly, this 19th day of February, 2018, the Court orders as follows:

         First, the Pennsylvania primary and general elections for seats in the United

States House of Representatives commencing in the year 2018 shall be conducted              in

accordance with the Remedial Plan as described by the 2010 Census block equivalency

(denominated the "Remedial Plan Census Block Equivalency Files") and ESRI shape

files (denominated the "Remedial Plan Shape Files") uploaded to this Court's website at

http://www.pacourts.us/news-and-statistics/cases-of-public-interest/league-of-women-



11The Remedial Plan follows, to the extent possible, the boundaries of wards in
Philadelphia.




                                        [J-1-2018]   -   7
voters-et-al-v-the-commonwealth-of-pennsylvania-et-al-159-mm-2017,             under      the

heading "Order Adopting Remedial Plan". The Remedial Plan, in its constituent parts, is

hereby made part of this Order, and is hereby adopted as the division of this

Commonwealth into eighteen congressional districts, unless and until the same shall be

lawfully changed. For reference, images of the Remedial Plan are attached at Appendix

A, and available in high resolution at the above website; and images of the 2011 Plan

are attached at Appendix B, and available in high resolution at the above website. Also

uploaded to the above website are computer generated reports describing the Remedial

Plan, identifying (1) county/minor civil division/voting district splits, (2) census place and

municipal splits, and (3) compactness scores.

       Second, Executive Respondents and Respondent General Assembly, including

its Legislative Data Processing Center ("LDPC"),12 shall forthwith prepare textual

language that describes the Remedial Plan13 and submit the same to the Secretary of

the Commonwealth without delay. The Secretary of the Commonwealth shall thereafter

file with this Court's Prothonotary a certification of compliance of the preparation of the

textual description of the Remedial Plan, along with a copy of the textual description.

       Third, Respondent Secretary of the Commonwealth shall, without delay, following

the preparation of the textual description of the Remedial Plan, publish notice of the

Congressional Districts in the Pennsylvania Bulletin.


12The LDPC was established under the Act of Dec. 10, 1968, P.L. 1158, No. 365, and
routinely provides technical services relating to congressional and legislative
redistricting.

13 The textual descriptions should be expressed in a form consistent with the text found
in Section 301 of the Congressional Redistricting Act of 2011, 25 P.S. § 3596.301;
Section 301 of the Congressional Redistricting Act of 2002, 25 P.S. § 3595.301
(superseded); and Appendix A to the Order entered by this Court in Mellow v. Mitchell,
607 A.2d 204, 237-43 (Pa. 1992).




                                       [J-1-2018]   -   8
       Fourth, to provide for an orderly election process, the schedule for the primary

election to be held May 15, 2018 for the election of Representatives to the United States

Congress shall be implemented by the Secretary of the Commonwealth and all election

officers within the Commonwealth in accordance with the Revised Election Calendar as

proposed by the Secretary of the Commonwealth and Commissioner of the Bureau of

Commissions, Elections and Legislation,14 which Calendar is hereby approved, and is

attached to this Order as Appendix C.

       Fifth, should there be any congressional vacancies existing now or occurring

after the entry of this Order, but prior to the commencement of the terms of the

members to be elected in the General Election of 2018, they shall be filled for the

remainder of the unexpired terms from the districts formerly prescribed in the

Congressional Redistricting Act of 2011, 25 P.S. § 3596.301.

      Sixth, the Secretary of the Commonwealth is directed to notify this Court by 4:00

p.m. on Tuesday, February 20, 2018, should it foresee any technical issues concerning

the implementation of the Remedial Plan.

      So Ordered.

      Jurisdiction retained.



      Chief Justice Saylor and Justices Baer and Mundy file dissenting opinions.




14The Application of Respondents Acting Secretary Robert Torres and Commissioner
Jonathan Marks for Approval of Election Calendar Adjustments is hereby granted.



                                        [J-1-2018]   -   9
                                           APPENDIX A

                                      The Remedial Plan




Erie



                       4I   Kenn                                                                                               SusquchatIna
                                                                                Tioga              12   Bradford
                                                    Potter




                                      Comm.                                                               Sullivan
                            Elk
                                                                                     Lyi:ona

                                                              Cli111011


       Jeff4ISiall

                     1$ ciwrficid
                                                                                         Vlliall


                                                                                                                           9         -whorl
                                                                                        SnyderNorlhoini              Schuylkill
                                                                   Mifflin
                                                                             Juni FiL

                                                                                                                          Barb
                                   Blair
                                                                                                              n011




                                            Huntingdon
                                                                          C11(111,
         Sontersai

                            Bedford   13
                                                             Franklin
                                           Fulton
                                                                                Adam;
 APPENDIX A
The Remedial Plan
    District   1
 APPENDIX A
The Remedial Plan
    District   2
 APPENDIX A
The Remedial Plan
    District 3
 APPENDIX A
The Remedial Plan
    District 4
           APPENDIX A
          The Remedial Plan
              District 5




                                  kl




                              3
                                       Philade[phia
                                        2



Chester
                                                                                                         APPENDIX A
                                                                                                  The Remedial Plan
                                                                                                                      District              6




                                                                               Leesport
                                                                                                                Fleetwood                                                               Lehig                                            Bucks
                                                Boonville

           Ns                                                                                                                                                                                                         Ttumbattersatille
                                                                                                                                                                                             *evil!
                                                                                            Laurektale
                                                                                                               Berks 9                                              .L'OAR
                                                                                                                                                                                     East


                         %
                                                                                                                                                                vi Ile /1
   Myerstown
                 Riohlattd       .Vtil*OR           a
                                                                                                                                                        -echP
                                                                                                                                                                                    Penrrs       g                                           Tel
                                                                                                                                                                                                                                                       Si       ale
                                                                                                                                                            ,
                                                                             Wynriilsslri    Reading
                                                                                                    St. -Law    nce                                                                                                                           fond

    Lebanon                                                                         Kerchorst
                                                                                                                                                                                             4                                          S     den

                                                                            Marlton
                                                                                                                                                                                                                                                   Hatfield
                                                                                                                      Birdsboro
                                                                                                                                                                                                 Schwenksville
                                                                                                                                                 0.1   Pottstown
                                                            Adeansto
                                                                                                                                                                                                       Montgom                                              Seale


                                                                                                                                                                                                                                                     NortJl Wales
                                                                                                                                                                                                     Trappe
                                                                                                New Morgan                                                                    Ro       stoat          Collegeville
                                    Ephrata
                                                                                                                                                                            Sprit        iry

                                  Akron                       Terire Hill                                      plerson                                                                                                                                                    Ambler
       Lititz

                                                                                                                                                                                    PlItterti
                                                                                                                                                                                                                                     Nornstoe4

                                                    New Holland                                                                                                                                                                     Badge
tersburo
                                                                                              ney @rook




     tatIC.ter                                 11
                                                                                                                                                                                        Malvern
                                  Lancaster
-fittfin                                                                                                                                Downingtown

                                   Strasburg
                                                                                                                C°'isin
                                                                                                               SOuthil.4opeAille
                                                                                                                                   Chester
                                                                                            Parkesdurg                                                     We'st Chester                                             '3411,
                                                                                yen
                                                                                                                                                                                                       Delawar                                       f P11
                                                                                                                                                                                                                                                       A*,
                                                                                                                                                                                                          5                Media
                                                                                                                                                                                                                                            Morton            Coltyy
                                                                                                                                                                                                                                                                             /log
                                                                                                                                                                                                                                  SintattthrnoreGififiRVIen
                                                                                                                                                                                                                                                       Folato4        a    -.b.

                                                                                                                                                                                                                               Parkside
                                                                                                                                                                                                                                       'Ridley   Pa*                       -
                                                                                                                                                                                                                               LIplandEdtlystone
                                                                                                                                      Kennett Square                                                                       -    Chester

S5                                                                                                                         Avondale                                                                                  TraIrrer
                                                                                                                                                                                                                      IS



                %,                                                                  d

                     S
                     S

                         S
                             S
Dells
                                                                                           APPENDIX A
                                                                                    The Remedial Plan
                                                                                                    District 7




                                                                                                                                                                       !-     ..      Bike
                                                    Penn ea
                                                                                                           ..e4W      Ana                             Monroe



Co
                                                                                                                                                                            ter Gap



                                eltleadows
"ey




                                  Lansfaid
                                           Summit KR

                     Tarawa
                                                                                                           Northampton
         Schuylkill                                                                                                  charnan
                                                                                                                     Chapman
                                                                                                                                          StotkertOw.,
                                                                                                                                    Nazareth Tat.MY
Mewl
Idea


               eAlDoki




  Deeqeke      ;
                                                                                                                                                                  le


      egfr4k,
       .400.001ftnburg



                                                       144         TOOteo
             bhoemake,sville
          Centerport
                                                           Lyons
                                                                                                                                Richlandtown
                                               Fleetwood
                   Leesport
                                                                                                                            Quakertown     Bucks

                              LaureleMle
                                             Berks 9                                    Batty   I   4                  m    rerssille



                                                                                                                                        ReekaWe          Dublin


                                6                                              *kl'Mcintgomery                                      Selletslte
                                                                                                                                         "Silve*ale
                                                                            rtaet:7.1                   Green Lane
                                                                                                                    APPENDIX A
                                                                                                            The Remedial Plan
                                                                                                                                       District 8




                   Littlereqdows
                                                                                     Cal       al                Lanesboro
                                                                                         ffirm             SusquehaPrta Depot

                                 FriehePville                                            Nie
                                                                                                                                                      S     r       ucca
                                                                                      New Milford
                                                                                                                                   Thoett,o
        Le Reystrill;                                        mc.,A.-ose



                                                            Susquehamia
                                                                                                                                           Union dale

                                                                  12
                                                                                                                                                     Fore
                                                                                                                                                     Vaud,
                                                                                                                                                                    City
                                                                                                                                                                     g
                                                                                                                                                                                      Wayne
              ,                                                                Nicholson
                                 tleshoppon
             I                                                                                                                                                  I
            1
         I                                                                     Fa,       ,,,                                           Carte0,- dell
                                                                                                                                                                                    PrW:-roPesdale
                                                                                                                                                                                      -


                                                                                                                                           rt

-4                                              I   ..ekNannock                        Dalton                                  Mayfield


                                                                                           Clarks     Gre,,                Archbald
                                                                                                                                                                                                        //
Wan                         Wyoming                                                                        DIcksrsl City       ,,.,.;,                                                               HaVy
                                                                                                                                                                                                     Ha`
I                                                                                                                          '            lrl.

                                                                                       La c k a mirali na                                                                                     ...-.,
                                                                                                                                                                                              .t
                                                                                                    Scranton


                                                                                                                                                                                81,--'-,-------- ---
                                                                                 0,OryledaFoorr
                                 Narveys
                                                                                                                                                                      --_----

                                                                        Teeter',       'rPc5-.      '-'
                                                                                      D''Pq't                                                                                             I
                                                            ,,,,,i.n, 'Yates-Idle                     -I



                                                             FostyrFort         Lot,..
                                                                                                     I
                                                                                                      .-                                                                                  I                     Pike
                                                                                /'
                                                                                                                                                                                    j --------
                                                                                                       I
                                                            Kngscoo"
                                                                                                                t                                               ...                  II
                                                                                                                                                     4:: ----
                                                                                                           4"                               't.'

                                                                                                                I                               s'
                                                                  1.;siirel   R.0                                                      t         1-,,,                                                      i
                                                    Sugar   A19(ch             Breartre'ek Village
                                                                                                                1

                                                                                                                4              (
                                                                                                                                   e
                                                                                                                                                            \.                                              i
                                                                                                                S .......0-                                              MY                             ;
                                           Nu                        LUZ 9r ne                                                                                                                          i

                                                                                                                                                                                                                  \
                  511IC   Inny                          a                                                           ...4
    1

    1

    ,
                                                                              Penn 11.6,- P
                                                                                                                                                                           I4d.''   "'"       Monroe
getrolopeck




        1                    Co


trkbia                             w"



latewn
                                                                                                                                 APPENDIX A
                                                                                                                     The Remedial Plan
                                                                                                                                       District 9




                                                                                   12                                                    Wyoming                                                                            I- a Ck            Malaita                                Wayne                        Jo,
                                                                                                                                                                                                                              Taylor
                                                                                                                                                                                                                       0      Forge                                                                ;N., ...Z..
                                                                                       Sullivan                                                                    Harveys        kr
                                                                                                                                                                                                                     Duryea Moosic
                                                                                                                                                                                                                            61V,                             Moscow
                    Lycoming                                                                                                                                                                                 'Exeter                .;!1


                                                                                                                                                                                                  SwoyersVIle   yalesvllle1
                                                                                                                                                                                                                Laflin
                                                     P   cturi Rocks                                                               Luzerne                                                courtaale
                                                                                                                                                                                                                                                                                                    :   Pike
 South Willtatosport
                    lgontoursw                      Hugl3goYille
                                                                                                                                                                                                  Kingston
                                                                                                                                                                                                  WItkes-Barre
                                                                                                                                                                                                                                                            _._. .
                                                                                                                                                                                                                                                                                                     -------- /
                                                                                                                                                                                                      Laurel    R,                                                    1
                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                        /
                            Montgpixejgoo
                                                                                                          Berthon
                                                                                                                    New Vlumbus
                                                                                                                                                                                       Sugar Notch              Be. Cree«      V   ,age        I%           8                  '11.
                                                                                                                                                                                                                                                                                                                                    f
                                                                                                                                                                                                                                                                                                                                        r

                                                                                                                                                                                                                                                     ...i
                                       MINK                                                                SUP;Oter                      ShIckSpinny                         Nu         ynl                                                           $                         9ii                                                e..
                    I   I_..ir
                            1                                                          Millville                                                                                                               Penn    take
                                                                                                                                                                                                                                                                                      &f            toes           Monrt
                    1                          Ti:irhoo,                                                                                                                                                                                                                                                                    .

        1.1.1`               1,Vatsontown
                                                                                                   Orangeville
                                     MvEoten,,Lio
                                                                                                                                                                                                                            Side
                                                                                   t
                                                           Washingtonville'
                                                                                               Coltmteia                          !i+PeCk
                                                                                                                                                                                                  Freeland


      Union
                                     tiiltan
                                                     Montour'.                         ---4115;dtrWhtlrg
                                                                                                                                                           Cenyogh                                 Jeddo                           Carbon
                                                                                                                                                                     Wes           don                                                                                                                                           are

                                                                   Rivers)
                                                                                              Cata&Nssa                                                                                citron
                                                                                                                                                                                                         Weatherly
tlif-gtOgorg
                                                                                                                                                                               Ad00
                                                                                                                                                                                                  r Meadows -
                                                                                                                                                                                                                                                                                                                        S'
        NeArale"                                            onydertotyn                                                                                                                                                tint Thorpe                                                                                                901
                                                  bury                                                                       1   RIngtown
                                                                                                                                                                                                                                                                                                    ilenerGaP

                                 Sehrlsgrove                                              Marion Height:', Centtajor
                                                                                                                         .         Shenandoah_-              9                            Coaldate
                                                                                                                                                                                                  .Lansford
                                                                                                                                                                                                                                   000-ylelle
                                                                                                                                                                                                                                               Pane.
Middleburg                                                                    Sh       akin                  '
                    Ereehnrg          :Northum                                     e   rand                      Gin                                                 Schuylkill                                                                     alkport
                                                                                                                                                                                                                                                                      oN   rtbArnpton                  Stockertown

      Snyder                              on
                                                                                                                                      St. Clair     NI'ddleP.,                                                                                              %                         B/Ah
                                                                                                                                                                                                                                                                                                   Narar0th


                                                                                                                                     PeqC,Tb."        New Ringgold                                                                                                                                                  East.
                                                                                                                                   Mounttarbon
                                                                                                                                                                                              '
r".

                                       henysburg           Gratz
                                                                                                       Tremont
                                                                                                                                            Onter*urg
                                                                                                                                    Sch411011Hao7Deer hake                                                                                                      0,7?;                                 sburg
                                                                                                                                                                                                                                                                                                                 Glendon



                                                                                                                                                                                                                                                                                                                                 rile
                                                                                   wer City
        Live
                                                                                                                                                           ..4                                                         -                                                   .   AAA           01.104pwn

                                                                                                      gine Grave                                                             Hamtlurg
               M             g       ElgabeltvIlle          LY'""s
                                                                                                                                                                                                                                                                    Irma,
                                                                                                                                                                                                                 kulikiwn
                                                                                                                                                                                                                               Topton
                                                                                                                                                                                                                                                                f


                                                                                                                                                                                                                                                          Marrruir.             Coo0e
                                                                                                                                                                                                                                                                                                                Bucks
                                                                                                                                                                        Shoemakersville
Perry                                                                                                               mai
                                                                                                                                                                                                                        -




                           ifs
                                         10                                                                                            au5st;own                       CenterPott

                                                                                                                                                                                                           WeetWood
                                                                                                                                                                                                                       Lyons
                                                                                                                                                                                                                                                                                           Ruchlagatowri

                                                                                                                    %:                            Herroolle
                                                                                                                                                                              Leesport
                                                                                                                                                                                                                                                                                       Q'at6"'"
 Dune          on
                             Dauphin                                                       Jonestown                                                                                   Berks                                                                                           hammy/lei

                        Dauphin
                                                                                       Lebanon ,.,                                                                                        Lanreidale
                                                                                                                                                                                                                                                                                                                        Dublin
                                                                                                                                                                                                                                                                                                   Sell
                                                                                                                                                                                                                                                                                                               veretale
                    Mary 'lie                                                                       Lehao'on                                                                      i:1441,9
                                                                                                                                                                             SP                                nee                                                                            T           rd
                                                                                                                                                                                                                                                                                                                                 DoyLe


                                                                                                                                                                                                                                           /
                                                                             hn to
                                                                                                                                                                                                                                                                                                      '''''IC     New Bri2in

                                                    HuMnIel.StOwn                                    Cornwall
                                                                                                                                                                             MohrtIon
                                                                                                                                                                                                                                                     Montgom                                 1 ,        atffel:1*,a
                                                                                                                                                                                                                                                                    Schwenksollle
mberl                                                                                     Mount G
                                                                                                                     -                       1
                                                                                                                                                                                                                                           t       town
                                                                                                                                                                                                                                                                                                               4   le       %,
IMO                                   Aeeten`.
                                                                                                                     Lancaster
                                                                                                                                                     Lancasterkw


         Shiremanstoyp
                                                   Meclietow                                                                                                                                                   6 eheste                                               College,110
                                                                                                                                                                                                                                                                                                               hW a.
                                                                                                                                                                                                                                                                                                    Wie
                                                                                         APPENDIX A
                                                                                   The Remedial Plan
                                                                                                      District 10




       Mifellntown
                        Juniata
                              Thom
                                        .....

                                                         .....
                                                                           ljnydeicrrthumberlan


                                                                                 Live
                                                                                                                       Berrrsburg             Gratz

                                                                                                                                                                       ower.City
                                                                                                                                                                                              y      Tr0nt                                      Cra




                                                                                                                                                                                              '
                                                       own                                                                                                                                           Pin g4ove
                                                                                         Retsburg                    Elizatoethville
        Port -Koval
                                                                                                                                                                                   %N.'%      %V                                           e' "
                                                                                                                                                                                                  ee ..
                                                                                                                                                                                                          ......."'      -------
                                                      NeWoort'-'                                                             10
                                   12                                              New
                                                                                                 affax
                                                                                                 Io                                                                                                          7...,
                                                                                                                                                                                                                     S        Berks
                                            OoMeeld
                                                                                                                                                                                    Jonestown
                           Perry                                     Dun                                       Dauphin
                                                                                                                                                                                                                         Myerstown
                                                                                               Dauphin
                                                                                                                                                                                     Lebanon                                         Ricnland
                      Londisborg                                                           Marys         le                                                                           Cl,       Lebanon


                                                                                                                                                                Imyra



                                                                                                                                           Huncinie4Own                                             C.rnwall
                                                                                                Worrn leysburg
                                                                                                      Lemoyne                                                                       Mount Gretna
                                                                                                                                                                              Minh
                                                                                    Shirc,,,tnwn                      Steelton

                                                                                                                                          Middletown.
                                                                                                                                 -Ns       Rogalton
       wove
                      Cumber n
                                     Moll    Holly Springs         II
                                                                      I    .4

                                                                     Dills!erg
                                                                                                               Levvisberry
                                                                                                                                       Goldsboro          EilZ.Pet



                                                                                                                                                                              Mount -Joy
                                                                                                                                                                                                     Manhen
                                                                                                                                                                                                                            Lititz              Ale



                                                                                                                                           York
                                                                                                                                                                                                           EastI         iburg

                                                                     Frankliotown

                                                                                         Wellsville                                      -   Mount Wolf
                                                                                                                                                                                     Lancaster
                                                                                                                                                                                      .



                                                                                                                                                                                   0,1;4. Mc'rklfWire
                                                                                                                                                                         WrghtSytille     _
                                                                                                                                                                                                                          Lancaster


                                                      York Springs
                                                                                                                    Dover                                   Hallam                   Millersville
                                                                                                                                          North York
ink ii1'                           13                                                                                                        York
                                                                                                                                                               Y.OnaEast       Prospoleigt



                                                                                  Ems      in

                                                                                                                                                               Wirjclsor
                                                                                                                                  alern
                                                                                                                                                           Red Lida
                                                                                Abbott   non                  Spring Grove                   Jacobus


                                            Adams               Ne'°"'"I                                        York
                                                                                                                                             Loganville
                                                                                                                                                          rnrerstown
                                                                                                      APPENDIX A
                                                                                            The Remedial Plan
                                                                                                               District                              11




                                                                                                                                                                                                                                       Shoonre*Sville
                                                                                                                                                                                                    town

                                         Mr
                                                                                                                                                                                                             Berks
                                                                                                                                                                                                                                          Lee*Vrt
                                                                                                                                                                                                               BOrReNle



                             on
                                                 Dauphin                                                                         164§-^

                                       Dauphin
                                                                                                                                    Lebanon                                                    \
                                                                                                                                                                          M"9P72:r1,4rprn¢lsdr,rf
                                                                                                                                                                                     "   -.W            Kobesorlid

                                                                                                                                                                                                                           Sii
                                                                                                                                                                                                                                       Prg
                                                                                                                                                                                                                                              Kenlerrs.



                                                _Wok                      HVn

                                                                                                                                 Nasal P,rotna
                                                                                                                                                      Cornwall

                                                                                                                                                                                                                      Admnslo
                                  hiremavrown
                                                   1                                                                                                                                                     Dtr1V111.1




                  beritnd                                                Miecilet6orii
                                                                          Royalton
                                                                                                                                                                                                Ephra                                         Anew
                                                                                                                                                                                                                                              LTA
                                                                                                                                                                                                                                                               Morgan

                                                                                                                                                       Manhom                                                             Terre Hill
                                                                   Golartro                          Elizabethtown
                                                  Lewenerry

                 DIII4Arg                                                  York                                              rip-unt ypyr__
                                                                                                                                                           bast Petersburg                                       New Holland
                                                                                                                                                                                                                                                         hey Brook

              Franklintown                                                                                                                                       Lancaster
                                                                              510500     Wolf
                                                                                                                   MrsereSir
                                                                                                               "'....-              --
                                                                                                                             I 0.,,,,,,a Mountwile     .
                                                                                                                                                                            Ls -,coMer

                                                                                                                     WrIgnmire       .   ,.
                                                                                                                                A
air Springs
                                                       5..00                                            F1.11,1                  \                           I..,   ver5vrIr.

                                                                                                                                                                                               Snaytarg
                                                                         Ircrtrh. York
                                                                                                            Y.'"       East ProsAt
                                                                                                                                                                                                                                                            burg
                                                                             York                                                                                                                                                                  Par
                                                                                                                                                                                                                                              11

                             East

           13                                                      Ian
                                                                                                            Wind.505

                                                                                                      Red   lkm                                                                                  Quarryville
                        Alarm                    Sprlop Grove                     cools
           New   Cr.yrorcl

                                                   York                       Locjpo41e                            Felton       11
                                                                                                    winters..
                                                       JefferSon
                                                                                                            Cros    irbeds
eraoMlIc

                                                                         GlenReck
                                                                                                                                                                                                                                         6;1.4
                                                                                    Strreyal?r,r,

    Ltrlenroym
                                                                                                .


                                                                                                       StemIrlskown                                                                                                                     Chester
                                                                              Nemer-reerrlonl                                            Fay'rfi G   ye
                                                                                  APPENDIX A
                                                                         The Remedial Plan
                                                                                         District 12




                                                                                   Bradford'
                                                                                                                    SuSlueharina
                                               Tioga
   McKean              'otter
                                                                     ,
                                                                                                                           w

                                                                 '
                                                                      12
                                                       "°Pll-r       ,,_                              ,,,,,..,                              Wayne

                                                                         ,,         --------
                                                                                                                 Wyoming
                                                                              t
        A                                                                                u.iiiF.ari
                                                                                                             ,


       Elk                                        Lycoming                         ,,s
                                                                                                         %
                                                                                                                                             -IC   -


                                                                                                                                                       Pike


                                                                                                                                         `"""'"Monrdv.
                                                                                  ontaa411.1.
                                                       Union


                                                  'Snyder -0                                                                   zz,,,,,Norltiefra
                                    Mifflin
cgmbria                                 m
                                                                 L




                                              gam
                                                                 10
 set              13       -                  Cum erland                                                                             9,9W
         Ilford            "   lr                                         NI                                                 stgr
                                                                                                                                    L.
                                                             APPENDIX A
                                                            The Remedial Plan
                                                                District 13




 Armstrong,a/                                i-Xlearfiekt                     entre
                                                                                                                           Snyder
                                                                                                 Mifflin                                        umbel
                                                                         Huntingdon
                     r7-
                 Indiana15
                                                                                                                 Juniata        ....

                                                                                                            12
                                        Cambria
                                                                                                                                            Dauphin
                                                                                                                 Perry

          Westmoreland                                                                                                                                w
                                                                                                                                       10
                                                                          ;14,Ing,




                                                                                                  ,
                         zie                                                                               Cumberland
   14
Fayette              Somerset                                        Fulton      ;
                 ,              ,   n



                                                                                      Franklin
                                                                                                                         Adam
                                                                                                 APPENDIX A
                                                                                       The Remedial Plan
                                                                                                     District 14




                   own.,
                        'ion,
                                krona,*
                                          I-
                                                             kW-
                                                                                                                                             Armstrong                 -7                                                                                     fionincriiraiotinie


                   Dengue,
                                               or
                                                                                                                                                                                                    linekine                                              :
                                                                                                                                                                                                                                                                                 Idamiljant
                        Ambreli
                                                                                                                                                                  15
                                          rwEerno
                                                                                                          r Bln'rnll                0   In
                   Fnum
                                                         (Allegheny
                                                                                                                                                                                                 HumlrChy


                                                                                                                                                                                          Indiana
                                                                                                                                                                                                                            Pl
                                                                                                                      unvollle


                                Oakdale
    nopenstowee

                                                                                   8                                /f4niqr
                                                                                                                                                                                                                                                                       Fn


                                                                                        Old
                                                                                                              4;
                                                                                                                   Inininindo'74'''rewrienaig
                                                                                                                                                                             Derry

                                                                                                                                                                         Westmoreland                                     /
   Washington                                                                   Illo
                                                                                       Linculi

                                                                                                                                 "toZnit Zrd'n                         Wow
                                                                              nI100:011
                                                             Folevni
.1.11didlonen
                                                                                                                                                                                                                1y
                                                                                                                                                                                          lame    lanunra
                                                                                                                                                                                                                                          Denim

                                                                                                                                                                                                          Ts                          .3."                         '
                                                                                                                                        eon   I




                  His                                                                                                                                                                Nw      wn  .,                              13
                                                                                                                                                                                                                                                            Cenlwel
                                                                                                                                                                                                                                     SIOnflOnal


                                                                           CO4 &ger'.                                                                                                                                                                                           Ii
                                                                                                                     Ilikw9wo                                                                                                                     3r4043.                   I
                                                                                                                    Venda-hilt
                                                                Oa.
                                                                       _   foc           e                                                                                                                                                 Shumeene2,                  Wrif0
                                                                                                 14                           Sod  nuoricesvIllo
                                                    't
                                                         ;lei,
                                                         1                                                                    Dunbar

                                                                                                              Fayette
                                                                                                                                                                                      New
                                                    ltilersor
                                                                                                                                                                                                  Pdvecuirt41
                                                                                                     uronlown

                   Greene                                                                                                                         Oloneln.
                                                                                                                                                                                      Cneselrnan




                                                                                                 Falrrkana,                                                                                                                                                                      1,64,4a

                                                                           .ank.wo
                                                                                             sr...                                                                                                                   Nleyeronliolp
                                                                                                                                                                                                                                          eallinent

                                                                            Ls
                                                                           MlmAaerlOn                                                                 Madden...                                                                                       vnellernpural
                                                                                                                                       APPENDIX A
                                                                                                                                 The Remedial Plan
                                                                                                                                              District 15




                                                                    NortttlEas


                                             WeSleyville


                                 Erie
                 Lake City
                                  McKean                                 Wattsbug
                                                                                                                       Sugar Grove
                                                                                                                                                                                                 Bradford                             Shiny chouse                                               I         Knoxv
                   Platea                                                                                                                                                                                               Eldred
                                               Waterford
                                                                                                Corrx
             Cranesville
                                   Edinboro Mill Village
                                                                                 Elgin
                                                                                                                        Warren
                                                                                                                           Youngsville Warren
                                                                                                                                                                                            Lewis Run
                                                                                                                                                                                                                                                           Oswayo
                                                                                                                                                                                                                                                                                Ulysses          Infestfeld


                                                                                 Spartansb7 -g                                                                                                                                 Port Allega ry
        SprInghoro
       Conneautville
                                  Cambridge Springs
                                                                                                                                              Clarendon                                     Mc Kean                                                    Coudersport
                                                                                                                                                                                                                                                                                                 'Mogi
                                 Sae     1.6                               Centerville                                                                                                      Mount Jewett                                                                                   Galetc/h


     Linesville
                                 Me4Cfifille
                                                             Town          Ile
                                                                                 HYdetown
                                                                                      Tiff icvlllr
                                                                                                                      Tidloute
                                                                                                                                                                          Kane
                                                                                                                                                                                                                                                     Austin
                                                                                                                                                                                                                                                              Potter
             Conneaut Lake                                                                      Pleasantvile

        Crawford                                                                                                                                                                                                                                                                                      --- -
                                                             ooperstown
                                                                                                               sion.Forest                                                         Johnsonburg
                                                                                                                                                                                                                                     Emporium
                                                                                                                                                                                                                                                                                           Ly-tom
                        Shevkleyville
                                                                                     Rouseville
                                                                                     Oil   ary.               -
                                                                                                              g
                                                                                                                           r                                                       Ridgway
                                                                                                                                                                                                       St. Marys         `Cameron
        Greenville
                                                                                 anga                                                    I
                                                                                                                                                    it


                       Fredonia
                                     Sandy Lak
                                                             Polk
                                                                                                                                         klAr                                                          Elk                                    Driftwood
                                                                                                                                                                                                                                                                            Souttriienovo
                             mrtair
                       a                                                                                                                                                                             ----- ....
            CI
                             A-um:renter                                                         r11       Shippenville
F
    igrmitage
    ?tell
                            mercer
                                                             Clintonville
                                                                                                        Clarioni"e                                   15                  Brack4                                                                                                 Clinton
e   t Middlesex                        Grove   Caipti                             sr                    urg                                   Bra        le
                                             H"     sville               Eau Claire                                                                                                                                                                                                                    Iock Fla.
                                                                                                                                                                                   U   Bois
                                                                                                              Sligo                                                                                                                                                                                    Mill Hall
                                       SliltgAry Rork
                                                                                  Bruirl
                                                                                  Petrolla
                                                                                                        Rimersburg
                                                                                                  sla:04worswiatSgullilortehvi ille                      e ir8511T114tv
                                                                                                                                                                       syke I Ille
                                                                                                                                                                                       11   le
                                                                                                                                                                                                   Clearfield   Clearfield                                    -ow   Shoe
                                                                                                                                                                                                                                                                                            Be        reek

                                                                                                                                                                                                                                                                                          Howard
Lawmucp                                                                                                                                             PunxsutawBingeyRun
                                                                                                                                                                                                                               Wallaceton             -1
                                 Portirsville                   SLmbUrY                                                                                                                                      Canitysvrilifie                                             imMilesburg

                 Wampum
                                          Pro           I.    sti
                                                               Ea
                                                                    Ig
                                                                          ButICerhic°4                                                                                             Mahaffey
                                                                                                                                                                                                                                     Philiburg                           L entre                       Millheim
                                                                                                                                                                                                                               Osc          Mills                                    --       Hall
                   Koppel
                 Homewood                 nnoq
                                                                                           Artnistron-gle:::
                                                                                                           anory Ile
                                                                                                                                                                         BulSidNieewtwrg Irvona
                                                                                                                                                                                                                         Hound
                                                                                                                                                                                                                                                    Port                 e College
                                        Evans City                                                     Ford Cliff                             Marion Center
                 New Brighton             Callery                                                      Atwrtd                                                                           Westover Coalport
            le     East Rochester,.               Mars
                                                                                      F    e       Elderl
                                                                                                  rt
                                                                                                              Indiana                                                          ,                                                     Tyroge
                                                                                                                                         Ernest      Clymer                /        Hastings

     kstow
                                        ford Woods                                                         burg
                                                                                                              polo           I           Indiana                                          Patton
                                                                                                                                                                                   Carrolltown                            Bellwood
                                                                                                                                                                                                                                      13'ritUntingd
                                                                                                                                                                                                                                        /
                                                         hen'I                                                         I               Homer City
                                                                                                                                                                                                       Ashvill
                                          West Vie                                                                     ore
                                                                                                                                                                                                                       Altoona                      I retershirg
                                     McK
                                        Bel

                                                                    Chu hill                   rrysville
                                                                                                 Export
                                                                                                               Salt
                                                                                                                                                    Armagh             ToNnlirri
                                                                                                                                                                                           Lilly
                                                                                                                                                                                                                hill

                                                                                                                                                                                                                  Hollidaysburg
                                                                                                                                                                                                                                     Williamsbrg
                                                                                                                                                                                                                                      #                        Mill Cr
                                                                                                                                                                                                                                                                                cnxiniati
                                        Gr                                  'itcai
     Burgettstowo,                                                                        rd                  New                                                                     Portage                     Newry         Marifesburg                                 Barn       n
                                                                                                                                                                                    Fork

             14
                                                                                           Manor                                 Der                             Fra                                                                 I
                                                                                                                                                                                                                                                               13 ,,,                          J'Eerr
                             Canonsburg
                                                                                     Westn1
                                                                                       Arona
                                                                                                                                   Aland /                       Dal

                                                                                                                                                                               cnIal
                                                                                                                                                                                                                          Martiosbuil
                                                                                                                                                                                                                                        g
V   st Middletown                                                                        Youngwood
                                                                                  ille New                                         Ligonier         54"       Fs'n S
                                                                                                                                                                           I

                                                                                                                                                                                                                                                                    Orbisonia
                                                                                           Stanton                                                                                                                     Woodbury         It_
                                                   New                                                                             Laurel Mourittin           Benson                                                                        lfwdley         Saltillo
                                                                                                                                                                                                 ,easantville                                                               Gai
      Wd§hilligtopt 54,4....0
                   Green Hills
                                                                Diu rasmith,r,                   Mount P.Leg.skit                             it     dlq Hooversville                        g         St. ClairsvIlle                CoaldaSlegt,
                                                                                                                                                                                                                                                                    Shade
                                                                                                                                                                                                                                                                                     cu
                    41giPerryopIN4riffle
                                             Ellwre34-h                                                                                                  SMyshown                           4Jew     EpedforHdwell°                                    .4

                                         Ogyesyl                                           Dawson                              e" pjr:iiorivatuitNew,aaegril:hreellsborg                                                                                                                       4sh,,,A,1457,urgr
                  ,...#...... jormng. WV                                                                                   S eve                                                                                                        Valley-HI


    ....-                                Care                                    Irayettee                                                                                                              .   Bedford       Everett            /I*
                                                                                                                                                                                                                                                                    it' Franklin
                                         Rices                 ng
                                                               I
                                                                                                                                   New Centerville
                                                                                                                                       Rockwood               Berlin                                                                          111     litIrliturg                  ChamperSburg             t   4
                                                  APPENDIX A
                                      The Remedial Plan
                                                                  District 16




                                      Erie                                              North


                                                                 VVesleyville
                                                                 Erie



                    Lake. City
                                                            nea
                                                                                            Wattsb
                                                                                                                                                             g ar
     arra                  --
                    :::Rfafea
                                     mai                                                                                                   `t-                       Grove
                                                                   Waterford
                                                                                                                    Come
                   Cranesville                                                                        Elgin
                                                  inboro Mill Village
                                                                                                                                                             Youngsville

            Springboro                 Cambridge Springs
                                                                                                      Spartansbu
                                                                                                                          g       Warren
           Conneautville                  VViIncTirock_
                                                                                                Centerville


      Linesville
                                     Saeg               1                        Townville
                                                                                                   Hydetown
                                                                                                                                                 Tidioute


                   Conneaut Lake                                                                                              -
                                                                                                                    Pleasantvilp

                   Crawford




                                                                        '
                                                                                                                                                 Forest
                             ---                        --                       ooperstown
                                                                                                       Rouseville
                                                                                                                                      'Tionesta

                            Sheakle0Alle                                  Utica         _
                                                                                                                                      I
           Greenville                                                             venango
                                                                                 Polk
                                                                                                       Oil Cii-
                                                                                                                                             I          11


                                                                                                                                                     .= I
                                                  andy Lake
                          Fredonia                                                                                                                                             14

S           PMercerenter                                                                                                                     penville


NJ
       ermitage
     rrell
      -Middlesex
               i
                          -     Mercer    :




                                 ---__-_-_7.L.

                                          ',6'
                                              i

                                                   -.--_---7
                                                  rove City
                                                                  HOsviiie
                                                                                 Clintonville_
                                                                                              -.
                                                                                            Eve Claire
                                                                                                      1 n.A.
                                                                                                               1.
                                                                                                                     _-i,.-
                                                                                                                       sburg
                                                                                                                                          i-t;   I
                                                                                                                                                       Itirtirtille _Il.
                                                                                                                                                       -.1-01 II- Corte

                                                                                                                                                             Jefic
                          -v7art-                                 e                                                               Sligo
                                                                                                               f
                                                                                                          Pa liier                                                            I
                   MIMI                       Siren/ Rock
               91F7'                              41"
                                                                                                       Bruil 014... Rimersburg
                                                                                                                                                                          it
                                                                                                                                                                    Halktiorri
                                                                         West       S       -tun/ Petr°1° l'
      axerfitrence'f                                                                                     asttcliiicia,soryeeniehensii
                                                                                                                                                                            Tv!
 S .P.J.
      `----.
                    .Wampum
                                    Portt*ille
                                                   ,    Pro
                                                                   j3     . .
                                                                        ce,...    tEa_       Butler
                                                                                                   lerChicori

                                                                                                                                                                             1-
      ,,   o-,i,      ,    Flirmrr
                                                        .




                        Koppel                               i
                                                                                                                           Kittanning                                        Armstrong'lick



                     Homewood                     Cannoguenessing
                                                                                                                           Manorville                                        Pjrn
                      Eastvale                     Evans City
                                                                                                                           Ford-Cliff                                    Atw/d
                    New Brighton                      Callery
                      East Rochester                                  Mars                                                                                 Elderti
                                                                                                        Fr           it                                                           Err
                                                                                                                                                               S$locta
     AtelaVerBialif                                                                                                           burg
     okstown                            'KnitArerkfilnBrac
                                                                                                                                                     ,ihdian
H


                       17           ici14.Fts-
                                         West View                                      ,Vero
                                                                                                                                  polio
                                                                                                                                  A                  ore
                                                                             E
Fr
                                                        Bell                                                                          Salt
                                                                      PitfAurgh                                rrySvinp
                                                                                              "vibm'oe         e                                                     B

                                                                                                rTr
                                                                                              sp.
                                                                                                          rd
                                                                                                              Mnoi
                                                                                                                           14                    A     xandria

                                                                                                                                                                    Derry
                                                                                     APPENDIX A
                                                                                The Remedial Plan
                                                                                             District 17




                                                                                    Pirterswl

                         Lawrence
                                 Wane.,
                          New Beaver
                                                                         16                                                                                            Fast Butler

                                                        Ellport
  [nor Valle

                                                                                                                                                                                                                                  Worttangton
                New Galilee..             OPP&
                          Big Dea,:ee

            Darlington               hastened
                                                                                                                                               Butler
                                We   t   MayrIM
                                                                                                                                                                                                                 151
                                          Easlvale

                                                                                                                                                                                  Saxonburg
                                                                                                                    Callers.
                                         New Brighton
                                           Ballston                                                                                                                                                                      Armstrong
                                            Bridgewater
                                                   Fast Rochester                                                              Marsn
 Ohreille
                             Beaver                        Fr"""
                                                            Conway
                                                                                                                   Fields                                                                                              Fripepa




    Midland                                                                                          Sr4aard Words
            Shipproporr


Hooks..
                                                      Allquppa
                                                                                I.."       Franklin Park
                                                                                                                     Allegheny
                                                                                                                                                                                                      Brackert     e


                                             17                   -A"rWSell Acres
                                                           South    HAIN
                                                                   (Leetsdale
                                                                                Sewickley Heintla:OD,

                                                                           Sewickley
                                                                                                I(
                                                                                                          -                                                   Pea Chapel
                                                                                        Gledreld                    Welt view
                                                                                                                                                                             Verona
                                                                                                ".
                                                                                           114,1III     ten 'B'elley                                                  Blown.
  Frankfort Sprints



                                                                                                                                                                                           1111.
                                                                                                                                       Pittsburgh                        Cleirrhelt                          lit
                                                                                                                                                               Erl9ew:0d
                                                                                                                                                          -     -    Forest Hills
                                                                                                                                                                  Braddock Hills                                                        [spoil   Delrnal
                                                                                                        arriegie                                                 Rankin     Turtle Creek Pitcairn
                                                                           Oakdale                                                                                     EaSI. Pittsburgh
                                                                                                     Hetplelbeng                                          Munhall                              Wall


                                                  Midway     M
                                                                                                                                       nteruwood
                                                                                                                                       no"Baldmn          18 ""'"                                       WestrOoreland
                                                                                                                                                          Dravosnurg                     'White Oak                        Ma ear

              Washington                                                                                           Bethel Park
                                                                                                                                                    West Malin
                                                                                                                                         Pleasant Hills
                                                                                                                                                                           lecKees

                                                                                                                                                                       Liberty       ,
                                                                                                                                                                                                             North!ttr
                                                                                                                                                                                                                                        Jean,.
                                                                                                                                                                           iversalses
                                                                                                                                                                                                                            Adamslaure
                                     14                                                                                                      Jefferson Hills
                                                                                                                                                                [Rine
                                                                                                                                                                       Lirl.lil                                                                      Gr




                                                                                                                                                               Elizabeth                                                         Anra
                                                                         LanonsbJrg

                                                                      lousten                                                  Finkyvlll
     West Middletown
                                                                                    APPENDIX A
                                                                             The Remedial Plan
                                                                                            District 18




                                                                        lie PatL

Beaver                                  Sewielcl
                        fawickley Hertgars,I.
                                                         HIII                                                                                                                                                     Lower Burrell



                        ;Hoy                                                                                                                                                              Sonngri
                   Se
                                                                                                              17                             Fps   Chip.

                                     Plpl[MM                                                                                                                                                             Plum

                                                                Ben    Awn]fei
                                                                 Per                                                                                              Veruna
                                         MOM.
                                                                                                                                                          Bitcoorms




                                                                                                                             18                                       Cnurnili
                                                                                                                                                                                     - - 42V
                                                                                                                                                                                      _


                                                                                                                                                                                                                                  Porpsail   e

                                                   nos
                                                                                                                                                          Forest Mlle
                                                                                                                                                    Braddock Hills
                                                                                                     Mount Oliver                                 Rank,                  Turtle Creek           Mh dire
                                                                                                                                             maukerNortlIBraMlock
                                                                                                                                          Minim                                  PAImeMing
                                                                                                                                                                                        Wall
                                                                                                                             Wcsi lomeslaad
                                                                                                                                  I

                                                                                                                                                                            East McKeesport                olia

                                                                                                         Brentwood                                           Periiimne
    Midway   PPP


                                                                                                    Whrtertall
                                                                                                                                           p,rtsb,                                  wt.   Pak
                                                                                                                          WOW    KIP.                           McKeesport
                                                                                                                                                   Pon Vue
                                                                                                             Pleasant alIaa'rs
                                                                                                                                             Glassocm      twmty
                                                                                   Bethel Pads
                                                                                                                                                                       Versailles




                                                                                                 Prieywile




                                                                                                                                                                                                                                                 o   New


                                                                                                                                                                                                1*-eF   NI,1,11
                                                                                                                    New EH
                                                                                                                                                                                                                                                     Hunker
                                                                                                                             Moms,

                                                                                                                                                                                                        Westm
                               Washin ton
                                                                                                                                 North'                   ''
                                                                                                        APPENDIX B

                                                            The Congressional Redistricting Act of 2011




                                         Warren                            McKean                                                                                                          SnAmiellaana
                                                                                                                                          Tinge                   -131adfurd
                                                                                                           Parcel                                                               10   I



          Crawford                                                                                                                                                                                            Wayne

                                           Forest                                                                                                                                    Wyoming
                                                                          F. Ur          Cameron                                                                   Stall\ all
                     Vonanga
                               --,   -           1.4j --    -                                                                                 .ycoming

                                                                           J.-- - ---1 --.e/ rel
                                                                                               i

                                                                 "--...
                              .r                                          51
                          I                                                                                             Clinton
                                                                                                                    4
                                                                                                                                                                                         Laterne
                                                   Jeffs1Non                                                            -......
                                                                                                                                                                           11
                                                                      .
                                                                                                                                                                   ti


                                                                                                                                                                ,1,4ohunbia
L   awrence
                                                                                                                                                  Union
                                                                                                   r#'              Centre                                              (.;
                                                                                                                                                               crucbcriaciAL
                              .1n t),Irm
                                                                                                                                              Snyder
    Ticayyr                                                                                                                   Mifflin
                                             1   nil marl                                                                               Juniata                                               15     Lehigh

                                                                                       Blair


                                                                                                       Hunrine
                                                                                                                                  Cumberland

                                                                                  Bedford r_zYniton                                                 "--,
                          clic                              CC
                                                                                                                 Frani:1w                                                                                             Ph; lade
                                                                                                   9                                      Adonis'          I

                                                                                                                                                               York
                                                                                        1
                                                                                              APPENDIX B

                                         The Congressional Redistricting Act of 2011

                                                                                                District   1




                                                                  ery
                                                              hohocken




                                                                                                               delph.




                                                                                         F


                                                                            ant Lansdo

                                         e                  Clifton Heig to         yeadol5
                                                                   Aldan        Darby

                                                 Morton                               Che
                                                                           Sharon     Fli
                                                 Wedge              olden
                             Valley
Clestei Hanks
                                                    Prospert00              croft.*
                                               Ridley   P

                      Erookhave
                            Park

                                    d        Eddystone

                                   Che




                    -frame

                aims Ha
              APPENDIX B

The Congressional Redistricting Act of 2011

                 District   2
                                                                                                 APPENDIX B

                                                  The Congressional Redistricting Act of 2011

                                                                                                           District 3




                          Erie
                                      we        vine
                                      Er



            Lake   thy
                               cKean                     WattS
                                                                                                            agar      rOve
                Platea                                                                   Jl                                                                                         Bradford
                                           Waterford
                                                                                   Cnr
           Cranesvill
                              Edinboro Mill Village
                                                                 Elgin

                                                                                     ar
                                                                                                           Warren
                                                                                                             Youngsville
                                                                                                                                                                                 Lewis Run
                                                                 SIDdiUrI5bIrg
         Springbaro
       COnneautville
                              Cambridge Springs

                            Woodcock
                                                                                                                                        Clarendon                                   McKear
                                                            Centerville
                         Saeciertown                                                                                                                      1                     Mount Jewett
                                                   Townville                                             fictioute
      tine:wine                                                Hydetow                                                                                    1        Kane
                           Meadville
           COnneaut Lake
                                                                                                                                                       J
                                                                                   Pteman4
           Crawford                                                                                                                                       1


     Limetimi                                      ouperatown
                                                                     RDUSEviJIe
                                                                                                  Tionesta       Forest                                                        khnsonbung
                                                                                                                                                                                              St. Marys
                     Sheaklewille
                                                                     01                                                                                                       Ridgway
                                                            ria
                                                                                                                                  %

                                                                                         o r                                                          5]
                                                                               1




        Greenville                                                                                                                           1
                                                                                                             I
                                                  Folk

                   Fredonia
                               Sandy Lek<
                                                                                         t -f                                     14.4%                                                      Elk
         criVieneer  enter
                                                                                    FP          5hippenuille                                                      Brockwt               I_

                                                                                                                                                   Ileis
     -lermitage
              mercer

Ye
     rrell

                               Grove   Cp.
                                                  Clintonville
                                                                                              Cla
                     voTarr .-94_,,,
                                       H     sville       Eau Claire

                                                                      Pa
                                                                                                                                                   euglet
            I
                                Sli9rery Rock
                                                                  87%
                                                                 Petr       a
                                                                                              Rirnersburg
                                                                                                                        a*            orthville
                                                                                                                                                                5yke4iille
                                                                                                                                                                  T
                                                                                                                                                                                        Ciearf         Clearrii
    Lamm-Ice                   I
                                               West Sunbury                fastituy.k.,...Nypitithe
                                                                                                                             TI       blip                    Big Run     i                  Curwerisville
5. LP J.                           rsvillesa   p tierchioarA                                                                                     Purctsutiwney
                                                                                                                                                                                        Lumber City
           7rarnpum                                    East Butler                                                                                                            Mahaffey
                  LUriari.
             Koppel
           Homewood
              Eastvale
                                   ConnoquenessIng

                                   Evans City
                                                                                     rmstrong
                                                                                           manorviiie                             imville
                                                                                                                                      Marion Center
                                                                                                                                                                      u
                                                                                                                                                                                Newburg
                                                                                                                                                                                e
                                                                                                                                                                                                Glen Hope
                                                                                                                                                                                              Irdona
                                                                                                                                                                                                             H



                                                         Saxonburg         ;              Ford Cliff                  Aril
            New Brighton              Cagery                                                                                                                                    westr)ver Coalport
                East Rochester             Mars                                                              Eldert
                                                                     Fre       -art                                               Ernest          Dime(
                                                                                                                      locta                                                    Hastings
     Miggla Vretrafiford Woods                                                                 burg
                                                                                                                 5


H     kstow n                                                                                    polio
                                                                                                                 d Indiana
                                                                                                                                  Indiana
                                                                                                                                                                                                ria:
                                                                                                                                                                                             Ashville
                                                                                                                             Horner C:ty
                                                                                                                                                                                        retto
                                                                                                  cair      en
                                                                         APPENDIX B

                           The Congressional Redistricting Act of 2011

                                                                                      District 4



Juniata      10                  r                                                                                                                                                          perks
                                                                                                                                                                           WO: \Halm...
                                 10




                                                                                              ...c-,--.
                                         ----- - - - -                                  '''' j    %,
                                                                                                       --..'                                                     on 16
                                                                                               [111114lr
                                                                                                                                                          C   ens.
                                                         ANINI     ,
                                                     Sir'        ImIma




                                                                                                                                       .,MeltMaam


                                      HHant IIMMHvemat
                                                                                                                                                                 16
                                                                                                                                                                                                  Hen

                                                                       Irren/Anlown
                                                                                                                                                               Lancaster
                                                                                                                               umint
                  Cumberland                                                             w-..
                                                   York   Sp.*
                                                                                                                                                                               ;a   tH,.1


                                                                                                                       V/. Voiktd li
                                                                                East   Skin

     nklin                                                                                                        kint ,sixe
                                                                                                                                                                                             Ir

                                                                                                4 V., Gm*                      lie9b

                                            Adams                ""rasa°
                                                                                                               York
                                                                                s)ItinWp


                     FMIMtl


                  Cmaall Halm,
                                                           UtlacHorm
                                                                                                                                                    Fam Wpm
                                                                                                                                                                  APPENDIX B

                                                                                      The Congressional Redistricting Act of 2011

                                                                                                                                                                             District 5

                                                           Eat

                                 We

                        Er'
           Lake. City
                             Otero                                                                           Grove
              Platea                     Waterford
                                                                                                                                                                    Bradford           Eldred
                                                                                                                                                                                                  Shin ehouse                                                                                                                                          ,g=
                                                                        Cory                                                                                                                                           Omni.
           &anemia
                                         Mill Waage
                                                              Elgin
                                                                                                   Warren
                                                                                                      Youngsville Wargo
                                                                                                                                                                  Lewis Run
                                                                                                                                                                                                         1




                                                                                                                                                                                                                                                                                                                                                                            Borne
                                                              Spartang7
                                                                                                                                                                                                                                                                                                                                                                                    lk
       Springboro       Can brhge          Wings                                                                                                                                           Rid Allegila
                                                                                                                           Clarendon                                                                          COLOY,Sgied                                                                                                          Troy
   Conneautville           Weodceck                                                                                                                                                                                                                                                                                                               B.rkg'"Tovianda
                                                         Centerville                                                                                              Mount Jewett                           1                                                    Goletcr
                        Saegertown                                                                                                                                                                                                                                                                                               Alba                        Monroe

  LineswIN              Meadville
                                                TownieIlle
                                                         HYdd
                                                                                                  Tldleute
                                                                                                                                                         KaneMcKean
                                                                                                                                                                                                             Austin
                                                                                                                                                                                                                                  Potter                                                                                   4n-            Bradford
           Conneaut Lake

       Crawford
                                                                        Plea:Mile
                                                                                                                                                                                                             S
                                                                                                                                                                                                                                                                                                                                        --- ---------        sew Alboiff


                                                        ngtown
                                                                                         ,'
                                                                                          , ionesto
                                                                                                       Forest                                                                                                 S\1ohnsonburg
                                                                                                                                                                                                                                                                                                           .1,120d3H

                                                                                                                                                                                                                                                                                                                       101%                                          eirthor e
 miNalteeffee
                                                                 Roes.Ile                i
                  Sheoldevville
                                                                                                                                                                                        l(arperon.
                                                                              0
                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                        1                  Laporte
       G   reehalle


  B.             Fredonia
                             Sandy Lek          96k
                                                                                 .. se '      '                                                           5                  Elk                         Deltsitod                 F
                                                                                                                                                                                                                                                South    Reno.                                 Lycoming
                                                                                 I                                   I                                                                                                        /                                                            Sailadosburo                            Picture Rocks
   .'crIVIertzer nter
                                                                                                                                                                         --------- I- - 4'


                                                              '",
                                                                                                                                                                                                                                       ,t'l Clinton
                                                                         as          Shippenville
                                                                                                                                                                                                                                                                                                                                                                        LL(zer
                                         i
 isrtnItage                                                                                                                                                                                                                                                                                                 South   wikunsoort HAthesvik
                                                anonBe                                                                                                  Br'd',.,..!
!llittleseur            or
                             Grove
                                                                        1            CI                              1
                                                                                                                                                              /                                                        ,..
                                                                                                                                                                                                                              Nee
                                                                                                                                                                                                                                                                                                    shore                         Monty
                                                                                                                                                                                                                                                                                                                                                                         Nes;Cliksinbek
                                                                                                                                                                                                                                                    a                                                                                                                 Stillwater%
                  rei.e,             :                 Eau Can%
                                                                                                                                                                                         '                    a                                           . seetrkgmk
                                                                                                                                                                                                                                                              we.,
                                                                                                                                                                                                                                                                        Leek Haven
                                                                                                                                                                                                                                                                        Mill Hall                                   _;                      fie        "1
                                                                                                                                                                                                                                                                                                                                                                 C


                                                                      i"1"4'4"                                                                                        ClearfieldO n.                                                                                                                                                                                 ,aggegill


  auttenc      ze ...Butte!  $194rT R''''                               ,ffiroanburg
                                                                                                                          ontolle
                                                                                                                                                       Seliqpim

                                                                                                                                                                                 coj~`
                                                                                                                                                                                  eartleld
                                                                                                                                                                                                                  N.-.
                                                                                                                                                                                                                                         Shoe                                            Logantongo
                                                                                                                                                                                                                                                                                 ........'
                                                                                                                                                                                                                                                                                                                                                                        rn

                                                               i
                                 iB WestSunbuy TX',r                                                                                                                                                                                                          Howard                                                                                                   burg
                                                                                                         ilil the
                                           .
                                                                                                                 1       blin
                                                                                                                                    Punxsutawney
                                                                                                                                                 Big   Run,
                                                                                                                                                          1
                                                                                                                                                                        Curwensulle wogoog.....
                                                                                                                                                                      Lumber         I                                                       milesigig                         -                            Uniont.                                    "le   &tort,.
                                                    East Butler                                                                   rig                     \Mahaffey
                                                                                                                                                                                                  Pritaurg                                   cent r e                       Milllleim
                                                                                                                                                                                                                                                                                                             Matliribung

                                                                                                                                                                                                                                                                                                                                          tY
                                                                                                                                                                                                                                                                                                                                            and
                                                                                                                                                                                                                                                                                                                                                             11
           Homewood                  nocannessing
                                                                         r                                                                                    Newburg
                                                                                                                                                        Bunside
                                                                                                                                                                                                                                       State College
                                                                                                                                                                                                                                                        Centre Hail
                                                                                                                                                                                                                                                                                                                                  we                   Markaal                      ease
             Eastvale          IHTICeihF.!            soggily, I                 Sorra                                      Marion Center
                                                                                                                                                                  WestiverMArt                                                                                                                  E,Snyder...                                                                      Frackuill
            New Brighton
                                                                                                                                                                                                                 ... "."                                                                                                           on


 Alga                   Evralford Woods
                                                                            et

                                                                                     bong
                                                                                                                         faired
                                                                                                                         Indiana
                                                                                                                                        Clymer                Hastings
                                                                                                                                                                     PaGaa                                   tmtingd "T MIK                                                                                 Nor                             I it-      r     a                       aylb
okstown                                                                                  RIM                                                                                       ,     Bellwood.                                                                                                                                      Gratz

                                               h                                                                                                                             A"131       Blau                                 Ha                                                                                                          Lykens
                                                                                                                                                                                                                                                                                                                                                                            Grove
                                                                  eel
                                                                                     A

                                                                                                                                                                         flu* Pavia                                  ersbung                        Yeymwn             Jutritttra-                                     rsbh rg


                                                                      reessil
                                                                                                                                                                         T        "1         William                                                            ,
  Burets        wR
                                                                              Art
                                                                               rt
                                                                                                                                                                                 Hollidaysburg
                                                                                                                                                                                  Mangy
                                                                                                                                                                                                                                   MIN C

                                                                                                                                                                                                                                       Ale
                                                                                                                                                                                                                                                                                                                     itglhh,
                                                                                                                                                                                                                                                                                                                            au S In
                                                                                                                                                                                                                                                                                                                                                   Leb
                                                                                                                                                                                               Mar


                      18      .4thel
                               Pre
                                               HS                                                                               diZ:                                                   .eZailinstuir
                                                                                                                                                                                                5.eril
                                                                                                                                                                                                                                                   rg
                                                                                                                                                                                                                                                                        'Non            1.n,   LI



                                                                                                                                                                                                                                                                                               go.
                                                                                                                                                                                                                                                                                                    rig

                                                                                                                                                                                                                                                                                                      en   en.
                                                                                                                                                                                                                                                                                                                                   Hum
                                                                                                                                                                                                                                                                                                                                                   Paltyro
                                                                                                                                                                                                                                                                                                                                               Istow                   ro

INSghiringt 0411;94+1k
               East Wasik       n                         a
                                                                        Youngwood
                                                                        Hunker
                                                                                                              LMoni
                                                                                                              Laurel                meag                                           elf'
                                                                                                                                                                                                                                       Orbisonia
                                                                                                                                                                                                                                                    'Nte,41             -
                                                                                                                                                                                                                                                                                                                                                  wn                        anc,9
              APPENDIX B

The Congressional Redistricting Act of 2011

                 District   6
                    APPENDIX B

    The Congressional Redistricting Act of 2011

                      District 7

      \.-----            t°1        QlekentlA0

            Berks                  .....




4
                                APPENDIX B

The Congressional Redistricting Act of 2011

                                  District 8




             .7t.1,451r


                          mlC


      "NO.
     Scud Z.114.



           *IMAM           %




                                      )kecrKi..0
                                              R.Lalina delp hi
                                                   13
                                                                                                                                                                 APPENDIX B

                                                                                         The Congressional Redistricting Act of 2011

                                                                                                                                                                          District 9


                                                                                                                                                 ;
                              MercBmikLo                                     Caw         aJ`J1                           to
                                                                                                                                                         ItliaetVer

                                                                                                                                                     30.13-
                                                                                                                                                                                  141..44                                                                            1=
                                                                                                                                                                                                                                                                                                                                                             cornii
                                                                                                                                                                         fthrthithriel
                                        art,        Nock                                                                                                                                                    Clearfield                                                                                                                                              '--
  Lawrence
      Celethe
       SAM Ittho Cork
                                                                                  n""L'                         a
                                                                                                        ilathoethii
                                                                                                                                           cr,        ortielle
                                                                                                                                                          Jeffersog,,
                                                                                                                                                                                     rts                                                                                                                    °"11,"'
                                                                                                                                                                                                                                                                                                       33.0.3.0



                                                       Butler
                                                                                                                                            n
                                                                                                                                                                 VurimRmney
                                                                                                                                                                                                                                   ve.1100.313-1                          $.**""         333.13u1.3
                                                                                                                                                                                                                                                                                                                                                           Union
PA.                                                                                                                                                                                                   3.133317''.00.3

                                                                 fdth Buthe                        Armstrong                                                                             a   afro
                                                                                                                                                                                                                                                                                                                           M                              11,11,a   -




                               m                            Outlet                   3-    1
                                                                                                                                                                                                                                      Otom17417                                                   [mate                                                    . ...^ '- ....
                                                                                                                                                                                             Mewl.°                                                                                                         moll

                                                                                                                                                                                                              p.......... ,-
                                                                                                                                                                                                                               lialladoel
                                                                                                                                                                                                                                                                Wilda
                                                                                                                                                                                                                                                                               Centre
                                   Lee -dole                                                           Mandrill*
                                                                                                                              laved Val
                                                                                                                                                                                                            NV.
                                                                                                                                                                                                                                                         Pcdt
                                                                                                                                                                                                                                                                                Slate   cow                                                 I
                                         f von, Ur
                aoaboo,
                                                                                                       Fiald Cliff
                                                                                                                                                                  CerM                                                            0
                                                                                                                                                                                                                                                                                                                                                    Snyder
            Nonv   Math.
                                                                    saxivithiv                                                                                                               Wnktaro        CapIct
                                                                                                                                                                                                                                                                          .....'"'
                                                                                                                                                                                                                                lipoid11?
                                                                                                                                                                                 C

eivelle
      holt"
                East thathesliar

                                     _a
                                                    Mare
                                                                                                                                                     ta.                                 Haslanpi
                                                                                                                                                                                                                                                                                                                             ics,,z
                                                                                                                                                                                                                                                                                                                   Mifflin ,...     ..... -_,
auwn                        man      maydland %Soo.
                                                                                                                                                                                                                                                        "' Huntingdon
                                                                                                                                                                                                                                                                                                                                                              ....
                                                                                                                                                                                                                                                                                                                   63.0331tm
                                                                                                                                                     Meta.
kagpa,
                                                                                                                                                 Indiana
  Beaver                                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                            ,.
                                                                                                                                                                                                                                                                .3
                                                                                                                                                 Ha.. UV
                                                                                                                                                                                                                            navame
                                                                                                                                                                                                                             Blair
                                                                                                                                                                                                                                                                                            leo
                                                                                                                                                                                                                                                                                                                   .00

                                                                                                                                                                                                                                                                                                                   Juniata ,..-'
                                                                                                                                                                                                                                                                                                                                    kr* ;WM        ....


                                                                                                                                                                                                             II          meadmeoro
                                                                                                                                                                                                                                                                                                      o'
                                                                                                                                                                                                                                                                                                             ' e. ....'...
                      Sa.    WILL.                                                                                                                                                                                       HMV                                                             Mai&o
      suroortur.,                                                                                                                                                                                                                                        p


                                                                                                                                                                                                                         Roaring SOMsi       y                                                                 y          Illavi
                        18                                                                        rres[m                            a                                                                                           Plottivabury I
                                                                                                                                                                                                                                                             cop.&
                                                                                               save, eliamsburc
      allOOktde,                                                                               rwmroop                                                                                                                                                                         odium;
                                                                                         nemsumnon                                                                                                                           Madam,
                                                                                    ^      Iiithateo                                                                                                                                                                 $3031.3

            Wzeshi                       on                                                                                                                                                                       dal!
                                                                                                                                                                                                                                            thiaithav
                                                                                                                                                                                                                                                                                Shade Gth


                ff4,n
                                                                                                                                                                                                            ISL
                                                                                                                                                                                                                                                                                                                                   eu-Mberland
                                               LI                                                                                                                                              them   pan

                                                al
                                                                                                                                                                                               se...0-0Bedford                                                                                                                              111
                                                             jarOinntlei
                                                                                         Satellndlasthe                                                   Waled                                                   thedamd       moron

                                                                                                                                                       S OM              et                                                                                                                 FraEsEnr,
                                                                                                                                                                                                                                                                                                                                                  cameo

                                                                                  Fayette                                                 Hem    levees.
                                                                                                                                                                      Muth
                                                                                                                                              vathnoci
                                                    caWeheti                                                                              ,Koamoa,
                                                                                                            Lthiethile   1
                    Greene                                 '44.mm                                                                                                                                                                                                                                                  Coat&       o
                                                                                                                                                                                                                                                                                                                                                           as
                                                             a           I    inchoine                                                                                                   rAvinn
                                                                     Smithfield                                                                                          cm -m                                                                                                                Iththeanile
                                                                                                                                                                                                                                                                                                                                                                        WS.

                                                                                                                              thilmen                    Saida,                                                                                                                                             Cierneththe            Cairo.   VA,               lititatteaa
                                                                                                                                                       APPENDIX B

                                                                                      The Congressional Redistricting Act of 2011

                                                                                                                                                                        District 10



                                                                                                                                                                                                                           LItIle   M        Ari,
        Eldfed       shi.42,0se                                                                 P   omo/die                                        I                                          Athens
                                                                                                                                                                                                                                    It                                        Hallstead Lanesboro
                                     Oswayo
                                                                   Ulysses
                                                                                           stile!                           Tioga                      1                                Bradford                                    f    r   lenLtso   III e
                                                                                                                                                                                                                                                                                                                  lUCCa
                                                                                                                                                                                                                                                                            New Milford           Th
                                                                                                                                     RosevIlt                                                                                                                                                          at,
              Part   MAN+
                                                                                                                    lo g a                             i
                                                                                                                                                                                                               Rome
                                                                                                                                                                                                                         Le   Payille                          Montrose
                                                                                                                                                                                                                                                                                                              1
                                                                                                                             Mansfield                 I

McKean:
                                    Coudersport
                                                                                                           Wellsboro
                                                                                                                                                                   Tray
                                                                                                                                                                                        Buth0°"Towanda
                                                                                                                                                                                                                                     ;            Susquehanna                                                 1         Wayne
                                                                              Galetolyi
                                                                                                                                                           I   PJba                                Monroe                                                                 Hop Bottom               Uniolpale

                           4      Austin
                                             Potter                                                                           Blossburg

                                                                                                                                                       4-10                                        New Albany
                                                                                                                                                                                                                                     Meshoonen                            N16.'
                                                                                                                                                                                                                                                                                              ..targc1CItY
                                                                                                                                                                                                                                                                                                                          Bethany
                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                  -----------                                                                         Fart          lie
                                                                                                                                                                                                                                                                                  anon
                                                                                                                                                                                                                                                                                                                   ie      Honesdale

                                                                                                                                                                                                          Dusnote
                                                                                                                                                                                                                                  Wyoming                                                                                                      I
                                                                                                                                                                                                Lap9-te-
                     Fmporiurn      S%                                                                                                                                  1                                                                                                                                  aid I
                                                                                                                                                                                        Forksoille                                                                                                                                     Haofey
              Cameron                                                                                                                                                                                                                                                                                               a
        Elk                                  ;                                                                        Lycoming
                                                                                                                                                                                              Sullivan                               Harveys                                                                              trr                                               Ma
                       ,,..mtwood
                                             I                Soulh Penovo                                                                                                               . .....                                            Dallas                             OMPoo/1
                                                                                                                                                                                                                                                                                      gse
                                                                                                                                                                                                                                                                                                       scow
                                                                                                                                                                                                                                                                                                                                                   Pike
                          I
                                         /
                                         .

                                                                                                                Selladosburg                                                        Rocks          "'                                                          Win        LefFn

  ------ L                     -* .. 4             ,eL Clinton                                                        sShoreSouth Willamsporr HUgheSVIII2
                                                                                                                                                                                                           Benton   1,                         ...vire
                                                                                                                                                                                                                                                          W
                                                                                                                                                                                                                                                                               LI3
                                                                                                                                                                                                                                                                              Creek VIII      e
                                                                  ...I                                                                      hl?tWrItee1
                                   3.4*'                 5 '. .....                         Lock,Haven
                                                                                                                                                                                          I   Millville
                                                                                                                                                                                                           Stillwater
                                                                                                                                                                                                                          jih''''hirnl"                              Penn     Lalieelg                        Mou            ono

                                                                                 4'k'
                                                                                            14111 Hall                                      al             1... Turbo             Ile
 Clearfield
Clearfield
                                    1.,.           Centre
                                             SnowShoe                              \                   """t'''.
                                                                                                .........- ...                 Union I.
                                                                                                                                                               I
                                                                                                                                                                              8We:41
                                                                                                                                                                                              ,e0remiu,ngevilibtalgows

                                                                                                                                                                                                           burr,              1     Canyogrom Jeddo,
                                                                                                                                                                                                                                                           ,,$$.6
                                                                                                                                                                                                                                                                           EastSkle

                                                                                                                                                                                                                                                                              ,....
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                          onr
'fl.'lk       Wallaceton       7.0                            Milesburg
                                                                                                                                        Le...1*Ln                                                       bwissa                                                  eVreatherly
                                                                                                                                                                                                                                                                                                                                  el                 ate?Gay

                                                               Dellefente                                                     mirmig...g      1                                                                                                                                                        1
                     PhilLeburg
           .ft-mthir Mills                                                Centre Hall
                                                                                             Millneirn

                                                                                                                    ..--
                                                                                                                                ,....,#".                                   ury
                                                                                                                                                                                  end
                                                                                                                                                                                                   11                    ngtown
                                                                                                                                                                                                                                                                                      ';`                                                    Bangor

        Hootidsle
                f                                       State tollege
                                                                                                              1:-     Figiy,deceagrg
                                                                                                                                                 tel ire
                                                                                                                                                                                          Sharnolun                               77
                                                                                                                                                                                                                                              :10      -WILL*.
Yar                                                                                                                                                                                                                                                                                                                                     r,
                                                                                                                                                                                                                                                                              %             wa'veNokl °r9t/Ca
                                                                                                                                                       He          do
                       wron,
                                                                                 Mifflin ..:19.°---^7.4 Q.                                                                                    andOrwl9Sbor9
                                                                                                                                                                                                                         p,,,,,,m,           New Ring                                                        mpion

nI31-1                                   ntingdo                                  Burn$$,,,
                                   andr,
                                                                                 1-",t01 Jupiatt z-r-
                                                                                                                                                                             Gratz
                                                                                                                                                                             Lykens
                                                                                                                                                                                                 Tremont
                                                                                                                                                                                                   City
                                                                                                                                                                                                                                     Deer La
                                                                                                                                                                                                                                    Aabru
                                                                                                                                                                                                                                                        Len
                                                                                                                                                                                                                                                                     15                                                     Ill Ni             ale


                                                                                          ..-       Post   Royal,'                     pl
                                                                                                                                                                                                          PineGrove
                                                                                                                                                                                                                                                                                                           Im o.
                                     te,Porg                              eYtOo       1               ..../..                                                                                                                                   nter
                                                                                                                                                                                                                                                                                                                            fig


              rairIllamsb                                                         I                                        Newport
                                                                                                                                                   fax                                                                                                                                                                  Ittlandtown

                                                                            II
                                                                                                                                                                                                                                                                     Fleetwood
 H011ideysburg
      Newry            t,':.burge
                                                 Mill    C

                                                                  Plant      n              t                                  bent-        non
                                                                                                                                                Dau                                            lessonSS
                                                                                                                                                                                                                                                       Lae
                                                                                                                                                                                                                                                                r         s                   Ba                   trbakertown
                                                                                                                                                                                                                                                                                                                      euersvilLe


         Marlinsbul
                                                                                      ,I    Blain          land       ro
                                                                                                                                       .17Dy bin
                                                                                                                                       Mart
                                                                                                                                                                                         Patnyaae                  on               em
                                                                                                                                                                                                                                                                                  7                                         16.        EP L.4ErktiS
                                                             Vs       g
                                                                                                                                                                                  Islowk                  mead                                                       6-
                                                    Ortiocrila                                                                                                                                                                      *clam                                                                                                                            Ya
       Wwdb'Y Aedley                                                                                                                                                               own
                                                                                                                                                                                                                                                                 Mow"'
                                                                                                                                                                                                                                                                                                                                                         land           Morr     iile
                                                                  Than
litedfOrdIde14.
                Hopewell,
                                                        Sh.°'
                                                                  /                        n
                                                                                               .g
                                                                                                     r}1.Vnber
                                                                                                                                                            sbenv
                                                                                                                                                                    York                 en
                                                                                                                                                                                                   verk

                                                                                                                                                                                              Mountioy
                                                                                                                                                                                                           Lac                      Ciao* Hill
                                                                                                                                                                                                                                                                                            ster-A.
                                                                                                                                                                                                                                                                                                                                                                Langhorne
                                                                                                                                                                                                                                                                                                                                                                      Tul
                                                                                                                                       APPENDIX B

                                                                           The Congressional Redistricting Act of 2011

                                                                                                                                                  District                     11




                                                                                                                                                                                  Wyalusing
                                                                                                               demon
                                                                                                                                             Bradford                                                                                                                      .LOICrtO             Wayne
      Potter
                                                                    Tioga
                                                                                    Liberty
                                                                                                                                           ..... ........     New Albany                                 Meshoppen


                                                                                                                                                                                                                    Tunkhannock
                                                                                                                                                                                                                                         Nicho


                                                                                                                                                                                                                                        Fa           ille
                                                                                                                                                                                                                                                                      a rr
                                                                                                                                                                                                                                                                                                Bethany
                                                                                                                                                                                                                                                                                 IkraYmart Honesdale                          )
                                                                                                                                                                                                                                                    alton
                                                                                                                                                                      E...shore
                                                                                                                                                                                                                                                                     rcl   aid
                                                                                                                                             Fonrs.., die
                                                                                                                                                                                                        Wyoming                                                       V                                        Hawley
                                                                                                                                                                                                                                                                                                                 F
                                                                                                                                 Iv
                                                                                                                                                                                                                                       ..
                                                                                                                                   .....
                                                                                                                                                            Laporte
                                                                                                                                                                                                                                                            Or
                                                                                                                                                                                                                                                                           na                               t""
                                                                             Lycoming                                                                     Sullivan                           ............                Lake
                                                                                                                                                                                                                                                 Avcrkt.r
      South Renovo                                                                                                                                                                                                      Dallas                                                                              Pike
                                                                                                                                                                                                                                            Yatesville t..
                                                                                                                                                              --
                                                                    Salladasbonn                                                Picture Rocks
                                                                                                                                                                                                                                KI
                                                                                                                                                                                                                                                                                                         ......
                                                                                                              i
                                                                                                                                                                                  r                                                                                               4
                                                                                              Morttoursville                Hughesville
                 Clinton                                                              Duboistown
                                                                                                                           MunCV
                                                                                                                                                                                  I
                                                                                                                                                                                                                             %./

                                                                                                                                                                                                                                            un
                                                                e       Shore                                                                                             Benton A                              Nanticoke              Bear Creek villa
--1                                                                                                     Montgorge
                                                                                                                                                                                                                    Nuangola
                                                                                                                                                                                                                                                                                                                       ;
                                        Lock Haven
                                                                                                        ...                                                               Stillwater   %
                                                                                                                                                                                           ..I Shickshinny
                                                                                                                                                  A      Millville                                      Luzerne                                Lakpitrr                            Maur             ccono
                                                                                       +---i
                                                                                                                                                                                                                                       Penn
                                       Mill Hall                                                               %          Turbo        e           A                                          I
Centre                Beect.ree.                                                                                                                                    Orangeville              i
                                                          LOgantori..
                                                                                                                      I                h   Ingtont).                           biaNe4,:PeCkco
                                                                                                                                                                                                                                             East Side                                          onro
                    Howard         *                                                                            4ton                                                                                                 Freeland                       1
                                                                                                                                                                                                          nynghaM     Leddo                             Carbon                                                                rg



    Milesburg
                                                                                      Union Lewikurg                                         t        tviLle%)atawsbusga                       I          West Hazleton       **....-
                                                                                                                                                                                                                        haziet'4.1Ateatherly
                                                                                                                                                                                                                                                                                                         Lae                  et


     Bellefonte          5             Milim
                                                                                   leifflinbun;
                                                                           Hartleton
                                                                                                                      %                                                                                                                                                                                                Pori


                Centre Hall                                                   .....' -'
                                                                                        ,..%44011.1"grall
                                                                                                  Shan*
                                                                                                                                --viand
                                                                                                                                Dam
                                                                                                                                   SnWertOwn                11                            Motown
                                                                                                                                                                                                                                              Jim     hor                                                k%st Bangor

                                                                                                                                                                                                                                LalksfOrd               Perryville
                                                                                                                                                                                                               ty         Tamaqut
                                                                                                            Relic          ve                                Kulprnontte                                                                                     Palm
College
                                                                         Bea4Inger                   Freeburg
                                                                                                                                                                             Gorden
                                                                                                                                                                                       F a
                                                                                                                                                                                              17
                                                                                                                                                                                                                 ohia
                              Mifflin                                                         . 4)1id         H-

                                                                                                                thum
                                                                                                                          don

                                                                                                                                               and
                                                                                                                                                                                             Port Carbon
                                                                                                                                                                                           SChUfWirrt
on                        Burnham
                         Lewistown;
                                      .0./
                                               ...*
                                                      .. **.1cqire
                                                      Juniata
                                               MilfttOwn
                                                                                  ....                            pilhet
                                                                                                                                   Grat
                                                                                                                                      Lykens
                                                                                                                                                          er City
                                                                                                                                                                      Tremont


                                                                                                                                                                     Pine Grove
                                                                                                                                                                                           Cressona      Deed.,
                                                                                                                                                                                                        Auburn                                                                                                    vibe


                               ,,..                                                             Mi      sburg
                                                PorbRoyal               ..*--°ArSt"'
          cVeytown       4.1                              _...                                                                                                                                                                                                                                      rg   Bucks
                                               .....   .....-                 Newport
                                                                                                            Wax                                                                                                                 ort Fleetwood
                                                                                                                                                                                                                                                                                        Richlandtown
                                                                                                                                                                                                                                                                                       Quakertown
                                                                                                                                                                                                             "Ile           P

                                       ..**                             Bloomf
                                                                                       Duncenon
                                                                                                            Dauphi                                                                                                        Berks                                                       mbauersville
      Harrill                                                                                                                                                                                                             La -ale
                               e                           P          rr                              Whin                                                                         rstow                                                                                                                        blin

                        /,             Blain            Land                                         Mary         e
                                                                                                                                                                               on                                                                                                n Lane        -'               lkylestow
                                                                                                                                                                                                                                                                                                               Ifont
                                                                                                        rikn                                                         Cornwall
                                                                                                                            H                                                                                                          Bir      oro                                     ille
nia                                                                                                     Lem.                                                                                            Ad
                                                                                                                            ton
            I                                                                                              use,
                                                                         Carlisle
e   Gapll                                                                                                                                                                                                                            Morgag".
                                                Newel Ile                                             0.                                                                                           jn     Terre Hill
                                      burg     Cumberland                                                   Lewisberry
                                                                                                                                               a   bethtown          Manthel
      I                                                                                       Isburg                            Yak          en          Mount Joy
                                                                                                                                                                                                    New Holland                      Brook
                                                                                       ranklintown
                                                                                                     Wellsville                 Mount                         ta
                           Shipp         ebure
                                                                                                                                                                  MountvilleLancaster

          Franklin
                                                                         York Springl.
                                                                Bendersville
                                                                                                                  Dover
                                                                                                                            North York
                                                                                                                                               Hallam
                                                                                                                                                       East pro      ot
                                                                                                                                                                           Millersville
                                                                                                                                                                                             Strasbi
                                                                                                                                                                                                                    1
                                                                                                                                                                                                                         7      1
                                                                                                                                                                                                                                       nate

                Charnbersburg                                       Biglerville
                                                                                              'a      4
                                                                                                                           West York

                                                                                                                                             acidorr
                                                                                                                                                                                      Lancas              r                             Mode


                                                                                                                                                                                              ()oar                                                                        estrrilre
                                                                                                                                 APPENDIX B

                                                                     The Congressional Redistricting Act of 2011

                                                                                                                                         District 12


   HerMage                   Mercer                                                                                                 Knox
Pbrroll

Atst MiddlesENI          ercer
                                                                             Clintonville                                                               rattanville
                                                                                                                                                                        clica     Jefferson 5
                                             GrO       City)                                                                                                                        Brookville
                                                                                        Eau:Claire                                                                                                                   Falls (Reek
                                        -                                                                                                                                      ervihle                                     I DuBois
                                                                                                          Pair                                                                                            Reynoldsville I

     Lawrence                                 ipltery          Rock
                                                                                                     Bruin
                                                                                                                                  Rirnersburg                                                                       Sykesk    le            Clearfield
                                                                                                    Petrol                                                                    Worthvi Ile
                                            rI West L[berty              West Sunbury
                                                                                                                             e
                                                                                                                                                   41e148011$Man
                                                                                                                                                                                                                                                                  Clearfield
              New Castle
           South New Castle
                                                                                                                    Easlfddy. .4I
                                                                                                                                                                        TLtblln                         Big Run                                        Curwensville
                                                                                                                                                                                                                                                                                  Wallaceton

                                               vine             Butler                            Chlaora                                                                                     Punxsutawney
                                                                                                                                                                                                                                               Lumber City

               Wampum
                                                  Prospect
                                                                              East Butler
                                                                             Butler
                                                                                                                            Armstrong                                   SnickSburg                                            MahaffeV
                                                                                                                                                                                                                                                                                  try.
                                                                                                                                                                                                                                                                                          Philig


                 Koppel                                                                                                                                                                                                             Newburg
                                                                                                                                 Kittanning
               Homewood                         ConnOguenessing
                                             nople
                                                                                                              3                  Applewold
                                                                                                                                  Manorville
                                                                                                                                                       Rural Valley          u myille
                                                                                                                                                                                                                        Bu aside
                                                                                                                                                                                                                                                                         Hot
                                                                                                                                                                                                                                                             Glen Hope Ramey 84"

                     Eastvale                   Evana City                                                                                                                              Marion Center
                                                                                    Saxonburg                                    Ford Cliff
                                                       Callery
                                                                                                                                                                A                                                                   Westover               Coalport
                New Brighton                                                                                                                                                                                        Cher%
                      East Rochester                           Ma                                                                                     Elderto
 I0hiovill e                                                                                                          rt                                                      ErneSt
          Industry          Conway                                                                                                                                                             Clymer                              Hastings
                                                                                                                                                                locta
   Midland                      Baden Bgidford Woods                                                            eat     L        burg                                                                                                     Patton
                          Aliquippa                                                                                                                                           Indiana
                                                                                                              dge
Fookstown
                                        -Atte ghen                                                                                                                      Indiana                                                                                                BellwOOd
                                                                                                                                                                                                                                    rt
                                                                                                                            No       polls
                                                                                                              Burrell
  Beaver                           Sr        'Y                                                                                                                          Homer City
                                                                                                                                                                                                                                          Ch       Springs
                                                                                                                                                                                                                                                     Ashville         s
                                                                                                                                         A
                                                         st View


                                                        ram
                                                                                                    Plurn
                                                                                                              111




                                                                                                            tilurrysvitle
                                                                                                                                             Sal
                                                                                                                                                                                             Armagh
                                                                                                                                                                                                         Vin ndale
                                                                                                                                                                                                                             Ebensbu
                                                                                                                                                                                                                                               recto

                                                                                                                                                                                                                                                cr..°
                                                                                                                                                                                                                                                       Tu
                                                                                                                                                                                                                                                                          Tair
                                                                                                                                                                                                                                                                          B
                                                                                                                                                                                                                                                                          A


                           S,      Oakdale        G D
                                                           Tree
                                                                    nt
                                                                                                                             elthont
                                                                                                                                             New Alexandria
                                                                                                                                                                                                                    Cam                                a
                                                                                                                                                                                                                                                                      Hollidaytburg
                                                                                                                                                                                                                                                                      Newry
        BurgettStewn
                            Mcal/ald Bridgeville
                                                                                                         rd

                                                                                                              Manor
                                                                                                                                                                    12                          Me,
                                                                                                                                                                                                    I   East Conemaugh
                                                                                                                                                                                                                         Ehrenfeld Portage

                                            r.......
                                                                                                    ak
                                                                                                         irwinit                                                                                                                                                      Roaring Spring
                            18
                                                               PI
                                                                                                                                                                                                         f3alsytown
                                                                                                                                                                                                                                                                              Martinsburg;
                                                       %                                                                                                                                                    `Geittown
                                                                r....Eliza              i      ir                     South Greensburg Yeas
                                                         Finleyyille ...
  Nest Middletown
                                Can'5151'urg
                                                                         e"                   f
                                                                                        Sute flyille
                                                                                                                      Youngwood
                                                                                                                    New.
                                                                                                                                                                    Ligonier                                     Sta41.1.elcel.
                                                                                                                                                                                                                                                                                          Sae
                                                                                            Olgt Newton              HuLerton                                       Laurel Moan
                                                                                                                                                                                                         Berson                                                           W°NibUrY              4




               Washington                                                North
                                                                                  Den
                                                                                        en        smithon                   Mount   P1
                                                                                                                                                                                             Boswell
                                                                                                                                                                                                                                            leasantville
                                                                                                                                                                                                                                                   St. ClaIrsvIlle
                                                                                                                                                                                                                                                                                            Coal
                                                                                                                                                                                                                                                                                        Hopewel
                     Green Hills                        Ells                      Du 4..oy                                                            negal                                                          Central Obi          New Paris
                                                                                  "ge Perropoiis                        S                                                                           Stoystown

                                                       Beall
                                                                                                               Dawson                                                                                       Indian La                    Schensburg
                                                                         w    tizAnsville                                                               Seve        p ings
                                                                                                                     Cons                                                                                 hanksvllle                                          Bedford


                                                                                                                                                                                                                                                                                            /
                                                                         %                                                                                                              Somerset                                                                              Everett
                                                                                                                    SCTIOnell
                                                        RicestrEiffdlng
                                                         coon                                     Fayette'                                                                    Som
                                                                                                                                                                    New Centerville
                                                                                                                                                                                                                      New Oa 'more
                                                                                                                                                                                                                                                Bedford
                                                                                                                                                                         Rockwood                       Berlin
                                Waynesbu                   Carmicha4                              Uniontown                                                                                                                                                Ramsburg
                                                                                                                                                                    Casselrnan
                       Green                                             Mair town
                                                                                                                                     Chloe*                                               Garrett

                                                                                         Fairchance                                                                                                                              Velma n
                                                                             :a      Smithfield                                                                                                         CaUknont


                                                                                                                                                       Addor ison
                                                                                                                                                                                        Salisbury
                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                 FtlitC
                                                                         Pointjaarion                                                                                                                            We:Mosta/a
              APPENDIX B

The Congressional Redistricting Act of 2011

                District 13
                                                                                                                                APPENDIX B

                                                                      The Congressional Redistricting Act of 2011

                                                                                                                                      District 14


        Beaver                                                dford Wdods                                                                                                                                                                             Ar
                                                                                                                                                                                                                                                      West teen burn


                   ECOnOnly


                                                                                                                                                                                                                 nid

Ibrte
              I
                                             Franklin    Pa
                                                                                                                                 12                                                                arenturti".
                                                                                                                                                                                                                                                                  Valle
                  Bell Acres
                                                                                                                                                                                                                       Lower Burrell
                                                                                                                                                                                                       ti;n`singt

                                   Sem
    tseale
                        Sewickley Heights                                                              Allegheny
        <   Edgewo


                     wick
                                                                  MIA                                                                                                                      pring
                                                                                                                                                                                                                                          3
                                                                                                                                                     Fox Chapel


                                        Gie0eid                                                                                                                                                    Plum
                                                                                         westYiew
                            oraopolis     .ii-.
                                                              e

                                                              Bp      AV n
                                                                  -          yalo
                                          -iININI
                                                                        W'     p&Iley




                                                                      MCKee5 R005




                                                                                                                                                                                                                                         mumisviiie



                                                  Penn


                                                                                                        MILLsEk
                                                                                                            obnrt   04-11iyer
                                                                                                                                                                     I




                                                                                                                                                                    radO
              Oakdale


                                                                                                                                Baldwin   "Vfl-ktidj                         East l-foKnosirHt         fford

                                                                                                                    entwooti,                                     Duquesne
                                                                                            Ca    Shannpn

                                                    Idgeike                                            Whitehall

                                                                                                                                      West Mifflin                                                                                     Manor
                                                                                                                                                                                                                       NOO.   rvin
                                                                                                                       Pleasant Hills                                                                                                          pErrt
                                                                                                                                                                                                                                                       -7enoflettj
                                                                                        Bethel Park

                                                                                                                                                                                                                                         Adelnsbµrg

                                                                                                                                    Jefferson   H


                                                                                                                                                     Clairton



                                                                                                                                                        Beth                         18
             Canoi5hurg
               APPENDIX B

The Congressional Redistricting Act of 2011

                District 15




          16
                                                                                                                        APPENDIX B

                                                                 The Congressional Redistricting Act of 2011

                                                                                                                             District 16


                                                                                                                                                            So                     St
                                            irairnvra                                    non

      11                                                                          Cornwall                                                                                                                          Montgo er
                                                                                                                                                                                                                 100101001
                                                                  Mont
     &on     Da            phin                              anima


       HIgheplre
                                                                                                                        16                                                                                                      sijl
                                                                                                                                                                                                                                      wv
                                                                                                                                                                                                                                                     Troome
                                                                                                                                                                                                                                                     College.
                                                                                                                                hnbrata                                                                                                      ord
                                                                                                                                                                                                                                  SPrin     Its

            Gold                        Elizabethtown
                                                                                    Manhorm


                                                                                                 Lancaster
                                                                                                             utia            Akron                        Terre   41111

                                                                                                                                                                                                                                            l
                     Yo                                      Mount 100
                                                                                         East Petersburg                                          Now Holland



                        Mount Wolf                      ariena


              114!                                               Columbia
                                                                  le
                                                                            Mountvflle                      Lancasrer
                                                                                                                                                                                                             Chester 6                     Malvern


er                                                                                           Millersville

                                                                                                                              Strasburg                                                  Coatesville
                   No
                                                                                                                                                                                        South   (4.0szillo
                                                                                                                                                                                                                        est Chthrer




                                              WNodnnr
                                      Yoe
      New Salem
                                         Red lion                                                                                    Quarrvvale                                                                                                 Chester oafs
                        Jacobus


                        Lossovale                   Fekon
                                                                                                                                                                                                                             "Delawan
                                      WInterstown

                                              Cross Roads


                   Glen Rock
                                                                                                                                                                          Oxford
                            500001
                           Rol!road
                                                    4
                                          Stewarkstown
                        Newireed                                       Rawl Grove                    Della
                                                                                          APPENDIX B

                                               The Congressional Redistricting Act of 2011

                                                                                                 District 17




       Tioga                                                  Bradford
                                                            ..... ...........                                                                                             Wayne
                                                                                                        Wyoming

                                                                                                                                                            na
                                                                                         .............
                LycomIng           10                                                                                                                                                         Pike
     RAOONR,                                  Pam Raft


                                                                                               11
                                                                                                                                            Cnorl   Wk.
                                                                                  IlerVallAn
                                                                                               A clohlmv

into n                                                                                                       Luzerne
 5                    .....                                            G   row.
                                                                      Columbia "4--'                                                           i"
                                              Montourt                ""'P'                                tiOnotb.             kddip

                      Union
tr                c
                      H14,00,0
                                                            1.   j,
                                                                                                                           Sank Marm

                                                 Snreneo.

                        Snyder

         tlimnrtern
                                                                                                                                                             NorthAnpt
                                                                                                                                                                    ear

      .....                                                                               "me creon
                                                                                                                IglaInn   am.
                                    rthumb                                                           (kW.,                                                       Via,
     Juniata                                                                               Sra.0.1   w.m        La.
                                 -r-"    rg    41-011

                                                                                                                                ,15
                                    natl..
            Perry                  Dauphin                                                                                 Ber                                                        Bucks
                                                                                           9:roeigYan

                                                         Lebanon                                                                        6                                 1,111.1sm   8
                                                                                                                                                          7s".
                                                                                                                                     APPENDIX B

                                                                 The Congressional Redistricting Act of 2011

                                                                                                                                                    District 18



                                               ',AI
                                                                                                                                                                                                                        m
                                                            ht
                                                                   Pie

                       12                                 Eoyew rth
                                                            S:- icklel
                                                                                 Tir
        Beaver                                                                                                                                                                Plum

      Fran trat
                                                                                McNees Rocks
                                                                                                                                                                                                                                                                                                                      amt
                                                                                         are
                                                                                                                              14                                                            MurryswIte

                                                                                                                                  ,iro, Forest lilts
                                  C3\vi                     Oakdale
                                                                                         rid
                                                                                                      Mount Oliver
                                                                                                                                    WhitakerWilmerding
                                                                                                                                                        Chalfant      Here. c
                                                                                                                                                                                                     Export Daimon


                   Uurgettstown
                                                                                                v                  .   West Homestead                                     T
                                                                                                                                                                                                                                      New Alexandria

                                                                                                                        og;        onnuesne
                                     MidwayIldtiofiald
                                                                           Bridgeville
                                                                                                                                  Dtavosturg
                                                                                                                                      port vol,                White 0
                                                                                                                                                                                                                                                                        Derry

             Washington                                                                  Bethel      Pa                PPF               lassportv,                                                Jeannette
                                                                                                                                                                                            AdamSburg            GirenWe              t M 0 land
                                                                                                                   Jefferson

                                                                                                                                    Eldah
                                                                                                                                                   Uncoil
                                                                                                                                                                      .                                  StulhweSt Greensburg
                                                                                                                                                                                                           South Greensburg                     Youngstown
                                                           Canonsburg                                                                                                                        Atone
                                                         Houston                                  Flnleyvls
                                                                                                                                                                                         Madison                                                                                 Ligonier
         West Middletown
                                                                                                                                                                    .X
                                                                                                                                                               Sintaple
                                                                                                                                                                                                         Youngwood

                                                                                                                                                                                                   New Stanton          18
                                                                                                                                                          ,                 Newron
                                                                                                                                                                                                     Hunker
                                                                                                                                                                                                                                                                                       Laurel MOuritain


                                              East Washington                                                                                 Donn
                                                                                                                                                                                                                                                                                                                       eon
                                                                 INV                                                                fi        es                                                                Mount Pleasant
                                                                                                                                          t

                  °'Ys""          Green   111115
                                                                                               His
                                                                                                           eyVll
                                                                                                                                               Dun                                                                                              Gonegal
                                                                                                                                                   Fa           CRY                                      Soot
                                                                                                                                                                          Perropialls

                                                                                          Bealls
                                                                                                                                                                                           Dawson
                                                                                                                             we                           le                             Vanderbilt
                                                                                          Deem                                                                                                                                                                   S      r   Springs
                                                                                                                               ititattnevine                                                           Coo oellsville
                                                                           Mariann
                                     )"...1        v.,
                                                                                                                                                                                                                                                                                                          sornemet
                                                                         ." sr% id                                                                                                                   South Cennellsville

                                                                                         0.44                                                                                                        Dunbar
                                                                                                                                                                                                                                 9
rir      H
                                                                                                Fificesla4n-3
                                                                                                                                                                                        Fayette                                                                                       New Centerville
                                                                                     effierson
                                                                                                                                                                                                                                                    11                                        Rockwood
                                                          wiwnirsoung                                     Carnilchaels                                                          Uniontown

                                             Greene                                                                                                                                                                                                                                   Casselman


                                                                                                                             p.pinter"
                                                                                                                                                                                                                           Ohiopyle
                                                                                                                                                                                                                                                                                0           rs
                                                                                                                                                                                                                                                      I   %
                                                                                                                                                                          Fairchatire
                                                                                                                                                                                                                                                          I    Ursine                                                 Meyer
                                                                                                                                                               Smithfield
                                                                                                                             Grptiboro

                                                                                                                              A                                                                                                                 f                                                         Salisbury
                                                                                                                                                                                                                                 rirk,eyst...e...7,           Addison
                                                                                                                              Poke/Madon
                                      APPENDIX C
                       REVISED ELECTION CALENDAR FOR
                    OFFICE OF REPRESENTATIVE IN CONGRESS
                        2018 GENERAL PRIMARY ELECTION

First day to circulate and file nomination petitions                       February 27
First day to circulate and file nomination papers                             March 7

Last day to circulate and file nomination petitions                          March 20

Day for casting of lots in the office of the Secretary of the
Commonwealth for position of names on the primary ballot                     March 22

Date by which the Secretary of the Commonwealth must
transmit to the County Boards of Elections a list of candidates
who filed nomination petitions with him and who are not known
to have withdrawn or been disqualified                                       March 26

Date by which County Boards of Elections must begin to transmit absentee
ballots and balloting materials to military-overseas voters in extremely
remote or isolated areas who by this date submitted a valid application      March 26

Last day for withdrawal by candidates who filed nomination petitions         March 27

Last day to file objections to nomination petitions                          March 27
Date by which County Boards of Elections must transmit absentee
ballots and balloting materials to all military-overseas voters who
by this date submitted a valid application                                   March 30

Last day that may be fixed by the Commonwealth Court for
hearings on objections that have been filed to nomination petitions          March 30

Last day for the Commonwealth Court to render decisions in
cases involving objections to nomination petitions                             April 4

Last day to apply for a civilian absentee ballot                                May 8
Last day for County Boards of Elections to receive voted
civilian absentee ballots                                                      May   11


GENERAL PRIMARY                                                                May 15
Last day for County Boards of Elections to receive voted
military -overseas absentee ballots                                            May 22